UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTEREDMANAGEMENT INVESTMENT COMPANIES Investment Company Act file number:	(811-05346) Exact name of registrant as specified in charter:	Putnam Variable Trust Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	Bryan Chegwidden, Esq.Ropes & Gray LLP1211 Avenue of the AmericasNew York, New York 10036 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	December 31, 2014 Date of reporting period:	January 1, 2014 — June 30, 2014 Item 1. Report to Stockholders: The following is a copy of the report transmitted to stockholders pursuant to Rule 30e-1 under the Investment Company Act of 1940: Message from the Trustees Dear Shareholder: After pulling back at the start of the year, equity markets resumed their steady advance through the halfway mark of 2014. In June, the S&P 500 Index posted its fifth consecutive month of gains. The bond market has also generated solid positive results across many sectors this year. Underpinning these stable returns is growing evidence of an economy on the mend, including a strengthening jobs market, and accelerating consumer spending and business investment. Corporations are participating in this improvement, as reflected in stronger-than-expected earnings growth and heightened merger-and-acquisition activity. One notable characteristic of this market environment is its historically low level of volatility — arelative calm that experience indicates does not last forever. As we move into the second half of the year, we also note that a range of geopolitical uncertainties could push risk levels higher. That said, Putnam offers a wide range of strategies for all market conditions, including portfolios designed for periods of higher market volatility. As always, thank you for investing with Putnam. Performance summary (as of 6/30/14) Investment objective Balanced investment composed of a well-diversified portfolio of stocks and bonds that produce both capital growth and current income Net asset value June 30, 2014 Class IA: $9.71 Class IB: $9.68 Total return at net asset value George Barclays Putnam S&P 500 Russell U.S. Blended Index Aggregate Index (as of Class IA Class IB (primary Value Bond (secondary 6/30/14) shares* shares* benchmark) Index Index benchmark) 6 months 6.43% 6.29% 7.14% 8.28% 3.93% 5.93% 1 year 16.19 15.80 24.61 23.81 4.37 16.26 5 years 86.05 83.82 136.98 140.95 26.74 88.17 Annualized 13.22 12.95 18.83 19.23 4.85 13.48 10 years 53.44 49.58 111.59 116.41 61.87 101.17 Annualized 4.37 4.11 7.78 8.03 4.93 7.24 Life 91.84 84.99 137.62 175.66 137.84 160.66 Annualized 4.11 3.88 5.50 6.47 5.51 6.11 For a portion of the periods, the fund had expense limitations, without which returns would have been lower. * Class inception date: April 30, 1998. The George Putnam Blended Index is an unmanaged index administered by Putnam Management, 60% of which is based on the S&P 500 Index and 40% of which is based on the Barclays U.S. Aggregate Bond Index. The Barclays U.S. Aggregate Bond Index is an unmanaged index of U.S. investment-grade fixed-income securities. The S&P 500 Index is an unmanaged index of common stock performance. The Russell 1000 Value Index is an unmanaged index of those companies in the large-cap Russell 1000 Index chosen for their value orientation. Effective June 10, 2014, the fund’s primary benchmark was changed from the Russell 1000 Value Index to the S&P 500 Index. The S&P 500 Index is more representative than the Russell 1000 Value Index of the large company stocks in which the fund invests. Also effective June 10, 2014, the representation of 60% of the fund’s secondary benchmark, the George Putnam Blended Index, was changed from the Russell 1000 Value Index to the S&P 500 Index. Data represent past performance. Past performance does not guarantee future results. More recent returns may be less or more than those shown. Investment return and principal value will fluctuate, and you may have a gain or a loss when you sell your shares. Performance information does not reflect any deduction for taxes a shareholder may owe on fund distributions or on the redemption of fund shares. All total return figures are at net asset value and exclude contract charges and expenses, which are added to the variable annuity contracts to determine total return at unit value. Had these charges and expenses been reflected, performance would have been lower. For more recent performance, contact your variable annuity provider who can provide you with performance that reflects the charges and expenses at your contract level. Allocations are shown as a percentage of the fund’s net assets. Cash and net other assets, if any, represent the market value weights of cash, derivatives, short-term securities, and other unclassified assets in the portfolio. Summary information may differ from the portfolio schedule included in the financial statements due to the inclusion of derivative securities, any interest accruals, the exclusion of as-of trades, if any, and the use of different classifications of securities for presentation purposes. Holdings and allocations may vary over time. Putnam VT George Putnam Balanced Fund 1 Report from your fund’s managers How would you describe the market environment during the six-month period ended June 30, 2014? We came into the year expecting economic growth to be strong and interest rates to rise, but the opposite occurred. Unusually harsh winter weather in the United States was a challenge for many sectors, and geopolitical tensions in a number of areas around the globe caused Treasury bond prices to rise and interest rates to fall. After the pronounced slowdown in business activity in the first calendar quarter, the economy and markets recovered nicely. Volatility as measured by the VIX [Chicago Board Options Exchange Volatility Index] was quite low, and the broad market has moved up repeatedly to new highs. Markets effectively looked through the first quarter’s slowdown, as did the U.S. Federal Reserve, which has been steadily proceeding with its $10 billion monthly reduction in economic stimulus. What factors contributed to the fund’s outperformance of its secondary benchmark, the George Putnam Blended Index, during the period? Stock selection results among the largest companies represented in the fund’s equity portfolio were particularly strong during the period. U.S. energy service companies Halliburton and Hi-Crush Partners, for example, benefited from a robust spending environment in the United States. In addition, the stock of U.K. pharmaceutical company AstraZeneca, which is widely perceived to have a strong pipeline of new cancer drug therapies, rose on speculation that it might be acquired by another large-company pharmaceuticals maker. What were some examples of stocks that detracted from performance? On the negative side, the stock of U.S. retailer Bed Bath & Beyond suffered as the company encountered intensifying competition from online retailers, combined with slower demand overall. Philip Morris also was a drag on performance as its lackluster earnings weighed on its stock price early in the period. How did falling interest rates affect the fund? Overall, the decline in interest rates did not help the fund, as the bond portfolio has a shorter duration — or lower interest-rate sensitivity — than the bond benchmark, the Barclays U.S. Aggregate Bond Index. By contrast, the fund’s holdings of mortgage-related debt, particularly commercial mortgage-backed securities [CMBS], performed well during the period, and this offset some of the weakness from the fund’s duration positioning. Did other factors aid performance of the bond portfolio? Tightening of corporate spreads, or a narrowing of the difference in yield between corporate bonds and U.S. Treasuries with similar maturity dates, also helped the fund during the period. The bond portfolio has a slightly lower quality rating than the Barclays U.S. Aggregate Bond Index, and this helped the fund as corporate spreads tightened. Our exposure to financial companies such as banks and insurance entities also aided results. The financials sector is generally still in the process of repairing its balance sheet after the 2008 financial crisis. As bond investors, we benefit from some things that might hurt financial stocks. For example, tighter regulations require banks to hold more capital in reserve. While this may make it harder for banks to earn money, it also makes it harder for them to default on their debt obligations. What is your outlook for the stock and bond markets in the months ahead? At this point in 2014, it is clear that we find ourselves in a lower-return environment than was the case for much of 2013. But our research indicates that we are in the middle of a curve of historical valuations — that is, we believe that stocks continue to have upside potential that could last beyond 2014. In this environment, we firmly believe that active management focused on finding a fundamental research edge over consensus Wall Street opinion is both a key to beating the market and a prudent way to invest. We also believe the economic backdrop in the quarters ahead will be supportive of riskier fixed-income assets. That said, there are global risk factors that we are watching, including recent developments in Iraq and the effect this could have on oil prices. Additionally, we continue to monitor the situation in Ukraine, as well as economic transitions under way in China. Volatility has been relatively low among most financial assets, and spread markets have generally continued to tighten toward pre-crisis levels. In our view, that suggests the markets may be more vulnerable to shocks and surprises. The views expressed in this report are exclusively those of Putnam Management and are subject to change. They are not meant as investment advice. Please note that the holdings discussed in this report may not have been held by the fund for the entire period. Portfolio composition is subject to review in accordance with the fund’s investment strategy and may vary in the future. Consider these risks before investing: Investments in small and/ or midsize companies increase the risk of greater price fluctuations. Value stocks may fail to rebound, and the market may not favor value-style investing. Bond investments are subject to interest-rate risk (the risk of bond prices falling if interest rates rise) and credit risk (the risk of an issuer defaulting on interest or principal payments). Interest-rate risk is greater for longer-term bonds, and credit risk is greater for below-investment-grade bonds. Risks associated with derivatives include increased investment exposure (which may be considered leverage) and, in the case of over-the-counter instruments, the potential inability to terminate or sell derivatives positions and the potential failure of the other party to the instrument to meet its obligations. Unlike bonds, funds that invest in bonds have fees and expenses. Stock and bond prices may fall or fail to rise over time for several reasons, including general financial market conditions, factors related to a specific issuer or industry and, with respect to bond prices, 2 Putnam VT Geor ge Putnam Balanced Fund changing market perceptions of the risk of default and changes in government intervention. These factors may also lead to increased volatility and reduced liquidity in the bond markets. You can lose money by investing in the fund. Your fund’s managers Portfolio Manager Aaron M. Cooper, CFA, who is also Director of Global Equity Research at Putnam, joined Putnam in 2011 and has been in the industry since 1999. Aaron replaced David Calabro, who retired on May 30, 2014. Portfolio Manager Kevin F. Murphy leads the fund’s fixed-income strategy. Kevin joined Putnam in 1999 and has been in the investment industry since 1988. Your fund’s managers may also manage other accounts advised by Putnam Management or an affiliate, including retail mutual fund counterparts to the funds in Putnam Variable Trust. Putnam VT George Putnam Balanced Fund 3 Understanding your fund’s expenses As an investor in a variable annuity product that invests in a registered investment company, you pay ongoing expenses, such as management fees, distribution fees (12b-1 fees), and other expenses. Using the following information, you can estimate how these expenses affect your investment and compare them with the expenses of other funds. You may also pay one-time transaction expenses, which are not shown in this section and would result in higher total expenses. Charges and expenses at the insurance company separate account level are not reflected. For more information, see your fund’s prospectus or talk to your financial representative. Review your fund’s expenses The first two columns in the following table show the expenses you would have paid on a $1,000 investment in your fund from January 1, 2014, to June 30, 2014. They also show how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. To estimate the ongoing expenses you paid over the period, divide your account value by $1,000, then multiply the result by the number in the first line for the class of shares you own. Compare your fund’s expenses with those of other funds The two right-hand columns of the table show your fund’s expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return. You can use this information to compare the ongoing expenses (but not transaction expenses or total costs) of investing in the fund with those of other funds. All shareholder reports of mutual funds and funds serving as variable annuity vehicles will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Expenses and value for a Expenses and value for a $1,000 investment, assuming $1,000 investment, assuming a actual returns for the 6 months hypothetical 5% annualized return ended 6/30/14 for the 6 months ended 6/30/14 Class IA Class IB Class IA Class IB Expenses paid per $1,000*† $3.69 $4.96 $3.61 $4.86 Ending value (after expenses) $1,064.30 $1,062.90 $1,021.22 $1,019.98 Annualized expense ratio 0.72% 0.97% 0.72% 0.97% *Expenses for each share class are calculated using the fund’s annualized expense ratio for each class, which represents the ongoing expenses as a percentage of average net assets for the six months ended 6/30/14. The expense ratio may differ for each share class. †Expenses based on actual returns are calculated by multiplying the expense ratio by the average account value for the period; then multiplying the result by the number of days in the period; and then dividing that result by the number of days in the year. Expenses based on a hypothetical 5% return are calculated by multiplying the expense ratio by the average account value for the six-month period; then multiplying the result by the number of days in the six-month period; and then dividing that result by the number of days in the year. 4 Putnam VT Geor ge Putnam Balanced Fund The fund’s portfolio 6/30/14 (Unaudited) COMMON STOCKS (64.8%)* Shares Value Basic materials (3.0%) Air Products & Chemicals, Inc. 1,552 $199,618 Airgas, Inc. 406 44,217 Allegheny Technologies, Inc. 1,595 71,935 Axiall Corp. 2,796 132,167 Cemex SAB de CV ADR (Mexico) 1,693 22,398 Chemtura Corp. † 3,429 89,600 Constellium NV Class A (Netherlands) † 2,135 68,448 Dow Chemical Co. (The) 11,332 583,145 Eagle Materials, Inc. 359 33,847 Fortune Brands Home & Security, Inc. 6,219 248,325 Freeport-McMoRan Copper & Gold, Inc. (Indonesia) 7,131 260,282 Hi-Crush Partners LP (Units) 6,300 413,028 Huntsman Corp. 7,661 215,274 LyondellBasell Industries NV Class A 2,550 249,008 MeadWestvaco Corp. 6,799 300,924 Monsanto Co. 5,059 631,060 Newmont Mining Corp. 2,103 53,500 Nucor Corp. 1,276 62,843 Packaging Corp. of America 1,871 133,758 Praxair, Inc. 1,520 201,917 S&W Seed Co. † 4,544 29,491 Sealed Air Corp. 4,604 157,319 Solvay SA (Belgium) 622 107,059 Steel Dynamics, Inc. 1,885 33,836 Symrise AG (Germany) 5,887 320,790 Tronox, Ltd. Class A 2,976 80,054 Wacker Chemie AG (Germany) 862 99,538 Capital goods (2.6%) Airbus Group NV (France) 4,867 326,155 Allegion PLC (Ireland) 400 22,672 Eaton Corp PLC 4,600 355,028 Embraer SA ADR (Brazil) 300 10,929 Gaztransport Et Technigaz SA (France) 3,034 197,794 General Dynamics Corp. 12,600 1,468,529 HD Supply Holdings, Inc. † 5,800 164,662 Joy Global, Inc. 500 30,790 Northrop Grumman Corp. 7,400 885,262 Raytheon Co. 1,200 110,700 Rockwell Collins, Inc. 3,000 234,420 Trinseo SA † 3,831 79,685 United Technologies Corp. 3,300 380,985 Communication services (3.0%) American Tower Corp. R 5,600 503,888 Comcast Corp. Class A 22,200 1,191,696 Corning, Inc. 4,247 93,222 DIRECTV † 1,100 93,511 DISH Network Corp. Class A † 6,100 396,988 Juniper Networks, Inc. † 8,200 201,228 Liberty Global PLC Ser. C (United Kingdom) 20,300 858,893 Time Warner Cable, Inc. 1,500 220,950 Verizon Communications, Inc. 28,040 1,371,997 Communications equipment (0.3%) Cisco Systems, Inc. 18,200 452,270 COMMON STOCKS (64.8%)* cont. Shares Value Computers (3.9%) Akamai Technologies, Inc. † 1,300 $79,378 Anixter International, Inc. 8,700 870,609 ANSYS, Inc. † 400 30,328 Apple, Inc. 48,190 4,478,297 Hewlett-Packard Co. 6,400 215,552 NetApp, Inc. 3,100 113,212 SanDisk Corp. 3,093 323,002 ServiceNow, Inc. † 1,700 105,332 Western Digital Corp. 2,037 188,015 Conglomerates (1.0%) General Electric Co. 3,800 99,864 Siemens AG (Germany) 6,254 825,960 Tyco International, Ltd. 14,900 679,440 Consumer cyclicals (7.6%) Advance Auto Parts, Inc. 400 53,968 Amazon.com, Inc. † 2,800 909,384 Bed Bath & Beyond, Inc. † 6,000 344,280 Brunswick Corp. 3,000 126,390 CaesarStone Sdot-Yam, Ltd. (Israel) 2,500 122,700 CBS Corp. Class B (non-voting shares) 10,900 677,326 Ctrip.com International, Ltd. ADR (China) † 3,800 243,352 D.R. Horton, Inc. 6,400 157,312 Dollar General Corp. † 4,400 252,384 Five Below, Inc. † 6,600 263,406 Ford Motor Co. 6,200 106,888 Gap, Inc. (The) 5,100 212,007 General Motors Co. 7,400 268,620 Hanesbrands, Inc. 1,600 157,504 Hilton Worldwide Holdings, Inc. † 14,330 333,889 Home Depot, Inc. (The) 8,500 688,160 Johnson Controls, Inc. 2,300 114,839 Live Nation Entertainment, Inc. † 16,500 407,384 Macy’s, Inc. 5,200 301,704 Madison Square Garden Co. (The) Class A † 5,700 355,965 MasterCard, Inc. Class A 6,900 506,943 Michael Kors Holdings, Ltd. † 3,000 265,950 NIKE, Inc. Class B 7,400 573,870 Office Depot, Inc. † 46,400 264,016 Penn National Gaming, Inc. † 8,200 99,548 Priceline Group, Inc. (The) † 600 721,800 PulteGroup, Inc. 14,500 292,320 RE/MAX Holdings, Inc. Class A 7,300 216,007 Tesla Motors, Inc. † 100 24,006 TJX Cos., Inc. (The) 8,100 430,515 Tumi Holdings, Inc. † 20,912 420,959 Twenty-First Century Fox, Inc. 14,700 516,705 Vail Resorts, Inc. 2,600 200,668 Wal-Mart Stores, Inc. 6,500 487,955 Walt Disney Co. (The) 6,400 548,736 Whirlpool Corp. 2,400 334,128 Wyndham Worldwide Corp. 3,900 295,308 Consumer staples (6.1%) Dunkin’ Brands Group, Inc. 5,300 242,793 58.Com, Inc. ADR (China) † 700 37,842 Altria Group, Inc. 16,132 676,576 Putnam VT George Putnam Balanced Fund 5 COMMON STOCKS (64.8%)* cont. Shares Value Consumer staples cont. Annie’s, Inc. † 1,200 $40,584 Bloomin’ Brands, Inc. † 1,800 40,374 Bright Horizons Family Solutions, Inc. † 4,600 197,524 Coca-Cola Enterprises, Inc. 4,900 234,122 Colgate-Palmolive Co. 9,169 625,142 Costco Wholesale Corp. 4,200 483,672 Coty, Inc. Class A 41,028 702,810 CVS Caremark Corp. 7,300 550,201 Dr. Pepper Snapple Group, Inc. 7,000 410,060 Energizer Holdings, Inc. 300 36,609 General Mills, Inc. 500 26,270 Groupon, Inc. † 13,400 88,708 Hershey Co. (The) 1,500 146,055 Hillshire Brands Co. (The) 300 18,690 JM Smucker Co. (The) 1,200 127,884 Kellogg Co. 3,000 197,100 Keurig Green Mountain, Inc. 800 99,688 Kraft Foods Group, Inc. 4,000 239,800 Lorillard, Inc. 2,752 167,789 Mead Johnson Nutrition Co. 2,900 270,193 Mondelez International, Inc. Class A 11,400 428,754 Monster Beverage Corp. † 4,000 284,120 Netflix, Inc. † 300 132,180 PepsiCo, Inc. 11,300 1,009,542 Philip Morris International, Inc. 17,380 1,465,307 Pinnacle Foods, Inc. 2,300 75,670 Starbucks Corp. 5,000 386,900 Tyson Foods, Inc. Class A 300 11,262 Walgreen Co. 4,400 326,172 Whole Foods Market, Inc. 3,900 150,657 Electronics (1.6%) Broadcom Corp. Class A 4,437 164,701 Honeywell International, Inc. 5,900 548,405 Intel Corp. 31,514 973,783 L-3 Communications Holdings, Inc. 1,700 205,275 Micron Technology, Inc. † 15,862 522,653 Texas Instruments, Inc. 3,138 149,965 Energy (6.6%) Aker Solutions ASA (Norway) 17,465 303,524 Antero Resources Corp. † 2,600 170,638 Cabot Oil & Gas Corp. 7,400 252,636 Cheniere Energy, Inc. † 5,100 365,670 CONSOL Energy, Inc. 2,122 97,761 Dril-Quip, Inc. † 700 76,468 EOG Resources, Inc. 9,000 1,051,740 EP Energy Corp. Class A † 20,200 465,610 Exxon Mobil Corp. 27,500 2,768,700 Halliburton Co. 11,000 781,110 Marathon Oil Corp. 12,500 499,000 NextEra Energy Partners LP † 1,910 64,004 Noble Energy, Inc. 6,700 518,982 QEP Resources, Inc. 19,600 676,200 Rowan Cos. PLC Class A 3,000 95,790 Royal Dutch Shell PLC ADR (United Kingdom) 8,385 690,672 Schlumberger, Ltd. 8,700 1,026,165 COMMON STOCKS (64.8%)* cont. Shares Value Energy cont. SPT Energy Group, Inc. (China) 156,000 $82,122 Suncor Energy, Inc. (Canada) 13,900 592,557 Transocean, Ltd. (Switzerland) 2,179 98,120 Weatherford International PLC † 2,400 55,200 Financials (10.2%) Altisource Residential Corp. R 5,928 154,306 American Express Co. 8,200 777,934 American International Group, Inc. 14,100 769,578 Ameriprise Financial, Inc. 3,100 372,000 Assured Guaranty, Ltd. 13,100 320,950 AvalonBay Communities, Inc. R 2,000 284,380 Bank of America Corp. 86,900 1,335,653 Berkshire Hathaway, Inc. Class B † 1,600 202,496 Capital One Financial Corp. 2,100 173,460 Carlyle Group LP (The) 12,200 414,312 CBRE Group, Inc. Class A † 2,900 92,916 Charles Schwab Corp. (The) 25,700 692,101 Citigroup, Inc. 13,250 624,075 CME Group, Inc. 7,500 532,125 Discover Financial Services 5,800 359,484 Equity Lifestyle Properties, Inc. R 2,200 97,152 Fifth Third Bancorp 15,700 335,195 Gaming and Leisure Properties, Inc. R 5,817 197,603 General Growth Properties R 5,500 129,580 Genworth Financial, Inc. Class A † 21,700 377,580 Hartford Financial Services Group, Inc. (The) 12,000 429,720 Invesco, Ltd. 2,500 94,375 JPMorgan Chase & Co. 30,100 1,734,361 KeyCorp 23,000 329,590 KKR & Co. LP 21,700 527,961 MetLife, Inc. 10,500 583,380 Morgan Stanley 1,850 59,811 Plum Creek Timber Co., Inc. R 1,400 63,140 Prologis, Inc. R 4,300 176,687 Prudential PLC (United Kingdom) 11,790 270,579 Public Storage R 700 119,945 Regions Financial Corp. 22,000 233,640 Simon Property Group, Inc. R 1,200 199,536 State Street Corp. 4,900 329,574 Visa, Inc. Class A 4,100 863,911 Vornado Realty Trust R 1,300 138,749 Washington Prime Group, Inc. † R 600 11,244 Wells Fargo & Co. 36,900 1,939,464 WisdomTree Investments, Inc. † 9,400 116,184 Health care (9.1%) Cerner Corp. † 800 41,264 Abbott Laboratories 5,600 229,040 AbbVie, Inc. 14,300 807,092 Actavis PLC † 3,700 825,285 Aetna, Inc. 4,400 356,752 Allergan, Inc. 2,600 439,972 AstraZeneca PLC ADR (United Kingdom) 5,000 371,550 Baxter International, Inc. 5,800 419,340 Biogen Idec, Inc. † 1,800 567,558 Boston Scientific Corp. † 6,300 80,451 6 Putnam VT Geor ge Putnam Balanced Fund COMMON STOCKS (64.8%)* cont. Shares Value Health care cont. Bristol-Myers Squibb Co. 16,500 $800,415 Cardinal Health, Inc. 900 61,704 Catamaran Corp. † 1,700 75,072 Celgene Corp. † 9,800 841,624 CIGNA Corp. 4,000 367,880 Community Health Systems, Inc. † 2,600 117,962 Covidien PLC 1,325 119,489 Eli Lilly & Co. 9,600 596,832 ExamWorks Group, Inc. † 3,600 114,228 Express Scripts Holding Co. † 3,900 270,387 Gilead Sciences, Inc. † 17,100 1,417,760 HCA Holdings, Inc. † 2,000 112,760 InterMune, Inc. † 4,700 207,505 Johnson & Johnson 5,800 606,796 LifePoint Hospitals, Inc. † 1,800 111,780 McKesson Corp. 1,300 242,073 Medidata Solutions, Inc. † 300 12,843 Medtronic, Inc. 4,500 286,920 Merck & Co., Inc. 14,300 827,255 PerkinElmer, Inc. 4,700 220,148 Pfizer, Inc. 18,515 549,525 Retrophin, Inc. † 8,600 100,964 St. Jude Medical, Inc. 6,000 415,500 Thermo Fisher Scientific, Inc. 4,600 542,800 Tornier NV (Netherlands) † 6,600 154,308 TransEnterix, Inc. † 6,700 33,768 UnitedHealth Group, Inc. 2,200 179,850 Ventas, Inc. R 4,300 275,630 Vertex Pharmaceuticals, Inc. † 3,500 331,380 WellCare Health Plans, Inc. † 900 67,194 WellPoint, Inc. 1,700 182,937 WuXi pharmaTech Cayman, Inc. ADR (China) † 1,100 36,146 Zimmer Holdings, Inc. 3,000 311,580 Semiconductor (0.9%) Applied Materials, Inc. 6,827 153,949 KLA-Tencor Corp. 2,081 151,164 Lam Research Corp. † 4,773 322,559 Qualcomm, Inc. 10,500 831,600 Software (2.2%) Adobe Systems, Inc. † 2,800 202,608 Electronic Arts, Inc. † 2,800 100,436 Intuit, Inc. 1,731 139,397 Microsoft Corp. 31,341 1,306,920 Oracle Corp. 28,100 1,138,893 PTC, Inc. † 4,000 155,200 Red Hat, Inc. † 5,800 320,566 Tencent Holdings, Ltd. (China) 12,600 192,160 Technology (0.3%) Avago Technologies, Ltd. 1,119 80,646 CACI International, Inc. Class A † 5,500 386,155 COMMON STOCKS (64.8%)* cont. Shares Value Technology services (3.1%) Cognizant Technology Solutions Corp. Class A † 4,300 $210,313 Computer Sciences Corp. 4,600 290,720 eBay, Inc. † 11,100 555,666 Facebook, Inc. Class A † 13,900 935,331 Fidelity National Information Services, Inc. 4,600 251,804 Google, Inc. Class C † 3,787 2,178,585 Pandora Media, Inc. † 1,900 56,050 Qihoo 360 Technology Co., Ltd. ADR (China) † 900 82,836 Yahoo!, Inc. † 9,200 323,196 Yandex NV Class A (Russia) † 2,500 89,100 Transportation (1.2%) American Airlines Group, Inc. † 3,700 158,952 Delta Air Lines, Inc. 13,600 526,592 Genesee & Wyoming, Inc. Class A † 2,400 252,000 Spirit Airlines, Inc. † 5,500 347,820 Union Pacific Corp. 7,400 738,150 Utilities and power (2.1%) Abengoa Yield PLC (United Kingdom) † 1,527 57,751 Ameren Corp. 4,200 171,696 American Electric Power Co., Inc. 4,900 273,273 American Water Works Co., Inc. 2,800 138,460 Calpine Corp. † 15,200 361,912 Dominion Resources, Inc. 1,400 100,128 Duke Energy Corp. 1,866 138,439 Edison International 6,500 377,715 Energy Transfer Equity LP 2,000 117,880 FirstEnergy Corp. 4,800 166,656 NextEra Energy, Inc. 2,700 276,696 NiSource, Inc. 3,100 121,953 NRG Energy, Inc. 12,000 446,400 PG&E Corp. 8,240 395,685 Sempra Energy 2,300 240,833 Total common stocks (cost $84,094,642) U.S. GOVERNMENT AND AGENCY MORTGAGE OBLIGATIONS (7.5%)* Principal amount Value U.S. Government Agency Mortgage Obligations (7.5%) Federal Home Loan Mortgage Corporation Pass-Through Certificates 4 1/2s, May 1, 2044 F $1,100,000 $1,193,876 Federal National Mortgage Association Pass-Through Certificates 5 1/2s, with due dates from July 1, 2033 to November 1, 2038 517,636 580,221 5s, August 1, 2033 186,384 207,192 4 1/2s, August 1, 2041 691,725 749,333 4 1/2s, TBA, July 1, 2044 5,000,000 5,415,625 4s, TBA, July 1, 2044 1,000,000 1,061,406 3 1/2s, TBA, July 1, 2044 1,000,000 1,029,531 3s, TBA, July 1, 2044 2,000,000 1,975,938 Total U.S. government and agency mortgage obligations (cost $12,080,053) Putnam VT George Putnam Balanced Fund 7 U.S. TREASURY OBLIGATIONS (11.4%)* Principal amount Value U.S. Treasury Bonds 3 3/4s, November 15, 2043 $160,000 $172,786 U.S. Treasury Notes 3 1/2s, February 15, 2018 2,620,000 2,838,018 3s, September 30, 2016 5,310,000 5,601,635 2 3/4s, November 15, 2023 220,000 225,485 1 3/4s, May 31, 2016 3,320,000 3,404,021 1 1/8s, December 31, 2019 600,000 579,703 1s, August 31, 2016 4,390,000 4,435,401 0 3/4s, March 31, 2018 1,190,000 1,169,187 Total U.S. Treasury obligations (cost $18,453,546) CORPORATE BONDS AND NOTES (15.9%)* Principal amount Value Basic materials (0.7%) Agrium, Inc. sr. unsec. unsub. notes 7 1/8s, 2036 (Canada) $45,000 $58,062 ArcelorMittal SA sr. unsec. bonds 10.35s, 2019 (France) 60,000 76,800 CF Industries, Inc. company guaranty sr. unsec. notes 5 3/8s, 2044 77,000 82,311 CF Industries, Inc. company guaranty sr. unsec. notes 5.15s, 2034 53,000 56,111 CF Industries, Inc. company guaranty sr. unsec. unsub. notes 7 1/8s, 2020 11,000 13,549 Cytec Industries, Inc. sr. unsec. unsub. notes 3 1/2s, 2023 30,000 29,563 Eastman Chemical Co. sr. unsec. unsub. notes 6.3s, 2018 15,000 17,359 Georgia-Pacific, LLC sr. unsec. unsub. notes 7 3/4s, 2029 135,000 185,650 Glencore Finance Canada, Ltd. 144A company guaranty sr. unsec. notes 6s, 2041 (Canada) 5,000 5,449 Glencore Finance Canada, Ltd. 144A company guaranty sr. unsec. unsub. bonds 5.8s, 2016 (Canada) 66,000 72,622 Glencore Funding, LLC 144A company guaranty sr. unsec. unsub. notes 4 5/8s, 2024 34,000 35,079 International Paper Co. sr. unsec. notes 8.7s,2038 10,000 15,057 Methanex Corp. sr. unsec. unsub. notes 3 1/4s, 2019 (Canada) 61,000 62,518 Mosaic Co. (The) sr. unsec. notes 3 3/4s, 2021 30,000 31,062 Mosaic Co. (The) sr. unsec. unsub. notes 5 5/8s,2043 21,000 23,894 Mosaic Co. (The) sr. unsec. unsub. notes 5.45s,2033 9,000 10,072 PPG Industries, Inc. sr. unsec. unsub. debs. 7.4s, 2019 55,000 67,105 Rock-Tenn Co. company guaranty sr. unsec. unsub. notes 4.45s, 2019 25,000 27,123 Temple-Inland, Inc. sr. unsec. unsub. notes 6 5/8s, 2018 30,000 34,792 Union Carbide Corp. sr. unsec. unsub. bonds 7 3/4s, 2096 45,000 55,377 Weyerhaeuser Co. sr. unsec. unsub. notes 7 3/8s, 2032 R 82,000 110,796 Capital goods (0.4%) Delphi Corp. company guaranty sr. unsec. unsub. notes 4.15s, 2024 50,000 51,916 Legrand France SA sr. unsec. unsub. debs 8 1/2s, 2025 (France) 104,000 144,638 Parker Hannifin Corp. sr. unsec. unsub. notes Ser. MTN, 6 1/4s, 2038 125,000 159,390 Republic Services, Inc. company guaranty sr. unsec. unsub. notes 5 1/2s, 2019 40,000 45,904 United Technologies Corp. sr. unsec. notes 5.7s,2040 15,000 18,441 CORPORATE BONDS AND NOTES (15.9%)* cont. Principal amount Value Capital goods cont. United Technologies Corp. sr. unsec. unsub. notes 4 1/2s, 2042 $35,000 $36,658 Waste Management, Inc. company guaranty sr. unsec. notes 7 3/4s, 2032 100,000 141,614 Communication services (1.2%) American Tower Corp. sr. unsec. unsub. notes 3.4s, 2019 R 95,000 99,385 CC Holdings GS V, LLC/Crown Castle GS III Corp. company guaranty sr. notes 3.849s, 2023 30,000 30,116 CenturyLink, Inc. sr. unsec. unsub. notes Ser. G, 6 7/8s, 2028 110,000 112,200 Comcast Corp. company guaranty sr. unsec. unsub. notes 6 1/2s, 2035 27,000 34,979 Crown Castle Towers, LLC 144A company guaranty sr. notes 4.883s, 2020 105,000 115,981 Koninklijke (Royal) KPN NV sr. unsec. unsub. bonds 8 3/8s, 2030 (Netherlands) 10,000 14,171 NBCUniversal Media, LLC sr. unsec. unsub. notes 6.4s, 2040 55,000 70,513 Orange SA sr. unsec. unsub. notes 4 1/8s, 2021 (France) 46,000 49,400 Qwest Corp. sr. unsec. notes 6 3/4s, 2021 52,000 60,202 Rogers Communications, Inc. company guaranty sr. unsec. bonds 8 3/4s, 2032 (Canada) 10,000 14,020 Rogers Communications, Inc. company guaranty sr. unsec. unsub. notes 4 1/2s, 2043 (Canada) 35,000 34,067 SBA Tower Trust 144A company guaranty sr. notes 5.101s, 2017 175,000 187,685 SES SA 144A company guaranty sr. unsec. notes 5.3s, 2043 (France) 40,000 42,520 TCI Communications, Inc. sr. unsec. unsub. notes 7 7/8s, 2026 45,000 62,993 Telecom Italia SpA 144A sr. unsec. notes 5.303s, 2024 (Italy) 200,000 200,750 Telefonica Emisiones SAU company guaranty sr. unsec. notes 5.462s, 2021 (Spain) 125,000 141,933 Telefonica Emisiones SAU company guaranty sr. unsec. notes 4.57s, 2023 (Spain) 150,000 159,317 Telefonica Emisiones SAU company guaranty sr. unsec. unsub. notes 7.045s, 2036 (Spain) 10,000 12,646 Time Warner Cable, Inc. company guaranty sr. notes 7.3s, 2038 22,000 29,595 Verizon Communications, Inc. sr. unsec. unsub. notes 6.4s, 2033 175,000 214,618 Verizon New Jersey, Inc. company guaranty sr. unsec. unsub. bonds 8s, 2022 110,000 137,328 Verizon Pennsylvania, Inc. company guaranty sr. unsec. bonds 8.35s, 2030 135,000 175,777 Consumer cyclicals (1.3%) 21st Century Fox America, Inc. company guaranty sr. unsec. debs. 7 3/4s, 2024 135,000 172,543 21st Century Fox America, Inc. company guaranty sr. unsec. notes 7.85s, 2039 25,000 35,123 Autonation, Inc. company guaranty sr. unsec. unsub. notes 5 1/2s, 2020 33,000 36,383 CBS Corp. company guaranty sr. unsec. debs. 7 7/8s, 2030 133,000 178,723 Dollar General Corp. sr. unsec. notes 3 1/4s, 2023 80,000 75,556 Expedia, Inc. company guaranty sr. unsec. unsub. notes 5.95s, 2020 88,000 99,568 8 Putnam VT Geor ge Putnam Balanced Fund CORPORATE BONDS AND NOTES (15.9%)* cont. Principal amount Value Consumer cyclicals cont. Ford Motor Co. sr. unsec. unsub. notes 9.98s, 2047 $34,000 $52,853 Ford Motor Co. sr. unsec. unsub. notes 7 3/4s,2043 210,000 271,408 Ford Motor Co. sr. unsec. unsub. notes 7.4s, 2046 20,000 27,248 GLP Capital LP/GLP Financing II, Inc. 144A company guaranty sr. unsec. notes 4 3/8s, 2018 25,000 25,813 Grupo Televisa SAB sr. unsec. bonds 6 5/8s, 2040 (Mexico) 90,000 109,886 Historic TW, Inc. company guaranty sr. unsec. unsub. bonds 9.15s, 2023 95,000 131,599 Host Hotels & Resorts LP sr. unsec. unsub. notes 6s, 2021 R 48,000 55,304 Host Hotels & Resorts LP sr. unsec. unsub. notes 5 1/4s, 2022 R 22,000 24,254 Hyatt Hotels Corp. sr. unsec. unsub. notes 3 3/8s, 2023 30,000 29,288 Macy’s Retail Holdings, Inc. company guaranty sr. unsec. notes 6.9s, 2029 34,000 42,528 Macy’s Retail Holdings, Inc. company guaranty sr. unsec. notes 6.7s, 2034 40,000 50,432 Macy’s Retail Holdings, Inc. company guaranty sr. unsec. notes 6.65s, 2024 18,000 22,253 Macy’s Retail Holdings, Inc. company guaranty sr. unsec. notes 5 1/8s, 2042 10,000 10,621 Macy’s Retail Holdings, Inc. company guaranty sr. unsec. notes 3 5/8s, 2024 230,000 228,646 Marriott International, Inc. sr. unsec. unsub. notes 3s, 2019 45,000 46,596 NVR, Inc. sr. unsec. unsub. notes 3.95s, 2022 65,000 65,972 O’Reilly Automotive, Inc. company guaranty sr. unsec. unsub. notes 3.85s, 2023 25,000 25,559 Owens Corning company guaranty sr. unsec. notes 9s, 2019 9,000 11,317 QVC, Inc. company guaranty sr. notes 4.85s, 2024 50,000 52,285 Time Warner, Inc. company guaranty sr. unsec. bonds 7.7s, 2032 45,000 62,489 TRW Automotive, Inc. 144A company guaranty sr. unsec. notes 4.45s, 2023 70,000 71,750 Viacom, Inc. sr. unsec. unsub. notes 5.85s, 2043 50,000 57,415 Consumer staples (1.2%) Altria Group, Inc. company guaranty sr. unsec. bonds 4s, 2024 75,000 76,935 Altria Group, Inc. company guaranty sr. unsec. notes 9.7s, 2018 14,000 18,345 Altria Group, Inc. company guaranty sr. unsec. notes 9 1/4s, 2019 19,000 25,249 Altria Group, Inc. company guaranty sr. unsec. unsub. notes 2.85s, 2022 184,000 177,314 Anheuser-Busch Cos., LLC company guaranty sr. unsec. unsub. notes 5 1/2s, 2018 115,000 130,666 Anheuser-Busch InBev Worldwide, Inc. company guaranty sr. unsec. unsub. notes 8.2s, 2039 25,000 38,255 Campbell Soup Co. sr. unsec. unsub. notes 8 7/8s,2021 110,000 147,549 CVS Pass-Through Trust 144A sr. mtge. notes 7.507s, 2032 158,551 197,944 CVS Pass-Through Trust 144A sr. mtge. notes 4.704s, 2036 14,836 15,802 Delhaize Group SA company guaranty sr. unsec. notes 4 1/8s, 2019 (Belgium) 17,000 17,852 Delhaize Group SA company guaranty sr. unsec. unsub. notes 6 1/2s, 2017 (Belgium) 80,000 90,210 CORPORATE BONDS AND NOTES (15.9%)* cont. Principal amount Value Consumer staples cont. Diageo Investment Corp. company guaranty sr. unsec. debs. 8s, 2022 $230,000 $301,171 ERAC USA Finance, LLC 144A company guaranty sr. unsec. notes 7s, 2037 150,000 196,553 ERAC USA Finance, LLC 144A company guaranty sr. unsec. notes 3.85s, 2024 120,000 120,889 Kraft Foods Group, Inc. sr. unsec. unsub. notes 6 1/2s, 2040 5,000 6,332 McDonald’s Corp. sr. unsec. Ser. MTN, 6.3s, 2038 75,000 96,869 McDonald’s Corp. sr. unsec. notes 5.7s, 2039 90,000 109,549 Molson Coors Brewing Co. company guaranty sr. unsec. unsub. notes 5s, 2042 25,000 26,157 Mondelez International, Inc. sr. unsec. unsub. notes 6 1/2s, 2040 104,000 132,990 Energy (1.2%) Anadarko Finance Co. company guaranty sr. unsec. unsub. notes Ser. B, 7 1/2s, 2031 150,000 204,214 BP Capital Markets PLC company guaranty sr. unsec. unsub. notes 4 1/2s, 2020 (United Kingdom) 30,000 33,194 DCP Midstream, LLC 144A sr. unsec. notes 5.35s,2020 55,000 60,647 EOG Resources, Inc. sr. unsec. notes 5 5/8s, 2019 30,000 34,898 Hess Corp. sr. unsec. unsub. notes 7.3s, 2031 55,000 73,125 Kerr-McGee Corp. company guaranty sr. unsec. unsub. notes 7 7/8s, 2031 110,000 155,358 Marathon Petroleum Corp. sr. unsec. unsub. notes 6 1/2s, 2041 25,000 30,874 Motiva Enterprises, LLC 144A sr. unsec. notes 6.85s, 2040 15,000 19,686 Noble Holding International, Ltd. company guaranty sr. unsec. notes 6.05s, 2041 60,000 67,691 Petrobras International Finance Co. company guaranty sr. unsec. notes 6 3/4s, 2041 (Brazil) 35,000 36,050 Petrobras International Finance Co. company guaranty sr. unsec. notes 5 3/8s, 2021 (Brazil) 130,000 135,490 Petrobras International Finance Co. company guaranty sr. unsec. notes 3 7/8s, 2016 (Brazil) 70,000 72,174 Plains Exploration & Production Co. company guaranty sr. unsec. notes 6 3/4s, 2022 156,000 177,255 Pride International, Inc. sr. unsec. notes 7 7/8s, 2040 120,000 176,014 Spectra Energy Capital, LLC company guaranty sr. unsec. unsub. notes 6.2s, 2018 80,000 91,813 Spectra Energy Capital, LLC sr. notes 8s, 2019 110,000 138,785 Statoil ASA company guaranty sr. unsec. notes 5.1s, 2040 (Norway) 70,000 79,694 Tosco Corp. sr. unsec. notes 8 1/8s, 2030 150,000 221,568 Weatherford International, LLC company guaranty sr. unsec. unsub. notes 6.8s, 2037 30,000 36,759 Weatherford International, LLC company guaranty sr. unsec. unsub. notes 6.35s, 2017 35,000 39,770 Weatherford International, Ltd. of Bermuda company guaranty sr. unsec. notes 9 5/8s, 2019 (Bermuda) 23,000 30,183 Williams Partners LP sr. unsec. notes 5.4s, 2044 43,000 45,992 Williams Partners LP sr. unsec. notes 4.3s, 2024 42,000 43,560 Financials (7.0%) Aflac, Inc. sr. unsec. notes 6.9s, 2039 120,000 160,158 Aflac, Inc. sr. unsec. notes 6.45s, 2040 52,000 65,976 American Express Co. sr. unsec. notes 7s, 2018 16,000 19,026 Putnam VT George Putnam Balanced Fund 9 CORPORATE BONDS AND NOTES (15.9%)* cont. Principal amount Value Financials cont. American International Group, Inc. jr. sub. FRB bonds 8.175s, 2058 $114,000 $157,035 Aon PLC company guaranty sr. unsec. unsub. notes 4 1/4s, 2042 200,000 189,958 ARC Properties Operating Partnership LP/Clark Acquisition, LLC 144A company guaranty sr. unsec. unsub. notes 4.6s, 2024 R 90,000 92,297 Assurant, Inc. sr. unsec. notes 6 3/4s, 2034 80,000 94,802 AXA SA 144A jr. unsec. sub. FRN notes 6.463s, perpetual maturity (France) 75,000 80,344 Barclays Bank PLC 144A sub. notes 10.179s, 2021 (United Kingdom) 200,000 276,642 Barclays Bank PLC 144A unsec. sub. notes 6.05s, 2017 (United Kingdom) 280,000 317,636 Bear Stearns Cos., Inc. (The) sr. unsec. notes 6.4s, 2017 205,000 235,902 Bear Stearns Cos., LLC (The) sr. unsec. unsub. notes 7 1/4s, 2018 44,000 52,363 Berkshire Hathaway Finance Corp. company guaranty sr. unsec. unsub. notes 4.3s, 2043 98,000 97,518 BNP Paribas SA 144A jr. unsec. sub. FRN notes 5.186s, perpetual maturity (France) 130,000 132,438 BPCE SA 144A unsec. sub. notes 5.15s, 2024 (France) 200,000 211,473 Camden Property Trust sr. unsec. notes 4 7/8s, 2023 R 187,000 205,322 CBL & Associates LP company guaranty sr. unsec. unsub. notes 5 1/4s, 2023 R 105,000 111,948 Citigroup, Inc. sr. unsec. notes 8 1/2s, 2019 15,000 19,173 Citigroup, Inc. sub. notes 5s, 2014 140,000 141,240 Credit Suisse AG 144A unsec. sub. notes 6 1/2s, 2023 (Switzerland) 200,000 226,927 Credit Suisse/New York sr. unsec. notes 5.3s, 2019 100,000 114,395 DDR Corp. sr. unsec. unsub. notes 7 7/8s, 2020 R 95,000 120,209 Duke Realty LP company guaranty sr. unsec. notes 6 3/4s, 2020 R 120,000 143,006 Duke Realty LP company guaranty sr. unsec. unsub. notes 4 3/8s, 2022 R 122,000 128,513 Duke Realty LP sr. unsec. notes 6 1/2s, 2018 R 25,000 28,583 EPR Properties unsec. notes 5 1/4s, 2023 R 50,000 52,206 Fifth Third Bancorp jr. unsec. sub. FRB bonds 5.1s, perpetual maturity 29,000 27,862 GE Capital Trust I unsec. sub. FRB bonds 6 3/8s,2067 215,000 239,188 General Electric Capital Corp. sr. unsec. notes 6 3/4s, 2032 175,000 230,853 Genworth Holdings, Inc. sr. unsec. unsub. notes 7 5/8s, 2021 126,000 157,860 Hartford Financial Services Group, Inc. (The) sr. unsec. unsub. notes 6 5/8s, 2040 238,000 311,260 HBOS PLC 144A unsec. sub. bonds 6s, 2033 (United Kingdom) 215,000 239,252 Highwood Realty LP sr. unsec. bonds 5.85s, 2017 R 135,000 150,046 HSBC Finance Capital Trust IX FRN notes 5.911s,2035 400,000 417,000 HSBC Holdings PLC unsec. sub. notes 5 1/4s, 2044 (United Kingdom) 200,000 214,843 HSBC USA Capital Trust I 144A jr. bank guaranty unsec. notes 7.808s, 2026 100,000 101,277 ING Bank NV 144A unsec. sub. notes 5.8s, 2023 (Netherlands) 200,000 225,627 International Lease Finance Corp. sr. unsec. notes 6 1/4s, 2019 45,000 50,288 CORPORATE BONDS AND NOTES (15.9%)* cont. Principal amount Value Financials cont. JPMorgan Chase & Co. jr. unsec. sub. FRN notes 7.9s, perpetual maturity $110,000 $122,925 JPMorgan Chase Capital XXIII company guaranty jr. unsec. sub. FRN notes 1.224s, 2047 488,000 389,180 Liberty Mutual Group, Inc. 144A company guaranty jr. unsec. sub. bonds 7.8s, 2037 45,000 53,100 Liberty Mutual Insurance Co. 144A notes 7.697s,2097 100,000 112,636 Massachusetts Mutual Life Insurance Co. 144A notes 8 7/8s, 2039 155,000 246,849 Merrill Lynch & Co., Inc. unsec. sub. notes 6.11s, 2037 150,000 173,046 MetLife Capital Trust IV 144A jr. unsec. sub. notes 7 7/8s, 2037 400,000 497,000 Mid-America Apartments LP sr. unsec. notes 4.3s, 2023 R 30,000 31,292 Nationwide Financial Services, Inc. notes 5 5/8s,2015 50,000 51,263 Nationwide Mutual Insurance Co. 144A notes 8 1/4s, 2031 60,000 79,714 Nordea Bank AB 144A sub. notes 4 7/8s, 2021 (Sweden) 200,000 217,105 OneAmerica Financial Partners, Inc. 144A bonds 7s, 2033 56,000 58,543 Pacific LifeCorp 144A sr. notes 6s, 2020 30,000 34,434 Primerica, Inc. sr. unsec. unsub. notes 4 3/4s,2022 33,000 35,924 Progressive Corp. (The) jr. unsec. sub. FRN notes 6.7s, 2037 383,000 426,088 Prudential Financial, Inc. jr. unsec. sub. FRN notes 5 5/8s, 2043 35,000 37,581 Prudential Financial, Inc. jr. unsec. sub. FRN notes 5.2s, 2044 137,000 138,884 Prudential Financial, Inc. sr. unsec. notes 6 5/8s, 2040 35,000 45,743 Cooperatieve Centrale Raiffeisen-Boerenleenbank BA 144A jr. unsec. sub. FRN notes 11s, perpetual maturity (Netherlands) 150,000 201,404 Realty Income Corp. sr. unsec. notes 4.65s, 2023 R 120,000 128,853 Royal Bank of Scotland PLC (The) unsec. sub. FRN notes 9 1/2s, 2022 (United Kingdom) 190,000 223,250 Santander Holdings USA, Inc. sr. unsec. unsub. notes 4 5/8s, 2016 180,000 191,305 Santander Issuances SAU 144A bank guaranty unsec. sub. notes 5.911s, 2016 (Spain) 100,000 105,157 Santander UK PLC 144A unsec. sub. notes 5s, 2023 (United Kingdom) 65,000 70,202 Standard Chartered PLC unsec. sub. notes 5.7s, 2022 (United Kingdom) 200,000 220,682 State Street Capital Trust IV company guaranty jr. unsec. sub. FRB bonds 1.231s, 2037 306,000 258,188 Tanger Properties, LP sr. unsec. notes 6 1/8s, 2020 R 40,000 46,925 Teachers Insurance & Annuity Association of America 144A notes 6.85s, 2039 40,000 53,344 Travelers Property Casualty Corp. sr. unsec. unsub. bonds 7 3/4s, 2026 40,000 54,819 UBS AG/Stamford, CT jr. unsec. sub. notes 7 5/8s,2022 360,000 433,465 Wachovia Bank NA sub. notes Ser. BKNT, 6s, 2017 295,000 337,982 WEA Finance, LLC/ WT Finance Aust. Pty. Ltd. 144A company guaranty sr. unsec. notes 6 3/4s, 2019 85,000 105,939 Willis Group Holdings PLC company guaranty sr. unsec. unsub. notes 5 3/4s, 2021 110,000 123,572 WP Carey, Inc. sr. unsec. unsub. notes 4.6s, 2024 135,000 140,411 ZFS Finance USA Trust V 144A FRB bonds 6 1/2s,2037 30,000 32,063 10 Putnam VT Geor ge Putnam Balanced Fund CORPORATE BONDS AND NOTES (15.9%)* cont. Principal amount Value Government (0.4%) International Bank for Reconstruction & Development sr. unsec. unsub. bonds 7 5/8s, 2023 (Supra-Nation) $500,000 $696,055 Health care (0.2%) Aetna, Inc. sr. unsec. unsub. notes 6 3/4s, 2037 48,000 63,797 Mylan, Inc./PA company guaranty sr. unsec. notes 2.6s, 2018 15,000 15,247 Omega Healthcare Investors, Inc. 144A sr. unsec. notes 4.95s, 2024 R 70,000 71,495 Quest Diagnostics, Inc. company guaranty sr. unsec. notes 6.95s, 2037 50,000 60,665 Quest Diagnostics, Inc. company guaranty sr. unsec. notes 4 3/4s, 2020 17,000 18,466 UnitedHealth Group, Inc. sr. unsec. unsub. notes 4 5/8s, 2041 45,000 47,116 WellPoint, Inc. sr. unsec. unsub. notes 4 5/8s,2042 30,000 30,544 Technology (0.1%) Apple, Inc. sr. unsec. unsub. notes 3.85s, 2043 62,000 57,221 Fidelity National Information Services, Inc. company guaranty sr. unsec. unsub. notes 5s,2022 122,000 128,258 Jabil Circuit, Inc. sr. unsec. notes 8 1/4s, 2018 20,000 23,825 Transportation (0.2%) Burlington Northern Santa Fe, LLC sr. unsec. notes 5.4s, 2041 85,000 96,868 Burlington Northern Santa Fe, LLC sr. unsec. unsub. notes 5 3/4s, 2040 40,000 47,727 Continental Airlines, Inc. pass-through certificates Ser. 97-4A, 6.9s, 2018 10,191 10,905 Continental Airlines, Inc. pass-through certificates Ser. 98-1A, 6.648s, 2017 34,252 36,736 Kansas City Southern de Mexico SA de CV sr. unsec. unsub. notes 2.35s, 2020 7,000 6,700 Kansas City Southern Railway Co. (The) company guaranty sr. unsec. notes 4.3s, 2043 13,000 12,340 Norfolk Southern Corp. sr. unsec. notes 6s, 2111 60,000 71,477 Southwest Airlines Co. pass-through certificates Ser. 07-1, 6.15s, 2022 90,214 104,197 Utilities and power (2.0%) Appalachian Power Co. sr. notes Ser. L, 5.8s, 2035 55,000 66,155 Arizona Public Services Co. sr. unsec. notes 4 1/2s, 2042 23,000 23,931 Beaver Valley Funding Corp. sr. bonds 9s, 2017 11,000 11,606 Boardwalk Pipelines LP company guaranty sr. unsec. notes 5 7/8s, 2016 120,000 131,833 Commonwealth Edison Co. sr. mtge. bonds 5 7/8s,2033 15,000 18,262 Consolidated Edison Co. of New York sr. unsec. unsub. notes 4.2s, 2042 35,000 34,604 Dominion Resources, Inc./VA sr. unsec. unsub. notes Ser. 07-A, 6s, 2017 90,000 103,013 Duke Energy Carolinas, LLC sr. mtge. notes 4 1/4s, 2041 70,000 71,027 EDP Finance BV 144A sr. unsec. unsub. notes 6s, 2018 (Netherlands) 100,000 109,999 El Paso Natural Gas Co., LLC sr. unsec. unsub. bonds 8 3/8s, 2032 75,000 104,984 El Paso Pipeline Partners Operating Co., LP company guaranty sr. unsec. notes 6 1/2s, 2020 30,000 35,198 Electricite de France (EDF) 144A sr. unsec. notes 6.95s, 2039 (France) 120,000 159,522 CORPORATE BONDS AND NOTES (15.9%)* cont. Principal amount Value Utilities and power cont. Electricite de France (EDF) 144A sr. unsec. notes 6s, 2114 (France) $100,000 $113,150 Electricite de France (EDF) 144A sr. unsec. unsub. notes 5.6s, 2040 (France) 40,000 46,044 Energy Transfer Partners LP sr. unsec. unsub. notes 7.6s, 2024 30,000 37,631 Energy Transfer Partners LP sr. unsec. unsub. notes 6 1/2s, 2042 117,000 139,537 Energy Transfer Partners LP sr. unsec. unsub. notes 5.2s, 2022 35,000 38,767 Ente Nazionale Idrocarburi (ENI) SpA 144A sr. unsec. notes 4.15s, 2020 (Italy) 130,000 138,762 Enterprise Products Operating, LLC company guaranty sr. unsec. unsub. notes 4.85s, 2042 55,000 56,875 FirstEnergy Transmission, LLC 144A sr. unsec. unsub. notes 5.45s, 2044 140,000 141,847 Iberdrola International BV company guaranty sr. unsec. unsub. notes 6 3/4s, 2036 (Spain) 30,000 37,288 ITC Holdings Corp. 144A sr. unsec. notes 6.05s,2018 40,000 44,671 Kansas Gas and Electric Co. bonds 5.647s, 2021 31,933 34,320 Kinder Morgan Energy Partners LP sr. unsec. unsub. notes 3 1/2s, 2021 40,000 40,555 MidAmerican Funding, LLC sr. bonds 6.927s, 2029 10,000 13,045 Nevada Power Co. mtge. notes 7 1/8s, 2019 45,000 55,102 Oncor Electric Delivery Co., LLC sr. notes 7s,2022 55,000 70,286 Oncor Electric Delivery Co., LLC sr. notes 4.1s,2022 60,000 64,502 Pacific Gas & Electric Co. sr. unsec. notes 6.35s, 2038 55,000 69,799 Pacific Gas & Electric Co. sr. unsub. notes 5.8s,2037 30,000 36,179 Potomac Edison Co. 144A sr. bonds 5.8s, 2016 37,000 39,863 PPL Capital Funding, Inc. company guaranty sr. unsec. unsub. notes 4.2s, 2022 5,000 5,350 PPL WEM Holdings, Ltd. 144A sr. unsec. notes 5 3/8s, 2021 (United Kingdom) 210,000 236,215 Puget Sound Energy, Inc. jr. sub. FRN notes Ser. A, 6.974s, 2067 99,000 103,882 Teco Finance, Inc. company guaranty sr. unsec. unsub. notes 6.572s, 2017 15,000 17,238 Texas-New Mexico Power Co. 144A 1st mtge. bonds Ser. A, 9 1/2s, 2019 135,000 175,158 TransCanada PipeLines, Ltd. jr. unsec. sub. FRN notes 6.35s, 2067 (Canada) 180,000 187,425 Westar Energy, Inc. sr. mtge. notes 4 1/8s, 2042 35,000 34,828 Wisconsin Energy Corp. jr. unsec. sub. FRN notes 6 1/4s, 2067 300,000 309,750 Total corporate bonds and notes (cost $23,055,566) MORTGAGE-BACKED SECURITIES (0.3%)* Principal amount Value Banc of America Commercial Mortgage Trust FRB Ser. 05-1, Class A4, 5.347s, 2042 $136,632 $137,379 Federal Home Loan Mortgage Corporation Ser. T-56, Class A, IO, 0.524s, 2043 704,124 11,992 Ser. T-56, Class 1, IO, zero %, 2043 648,974 51 Ser. T-56, Class 2, IO, zero %, 2043 616,888 1,928 Ser. T-56, Class 3, IO, zero %, 2043 499,490 39 First Plus Home Loan Trust Ser. 97-3, Class B1, 7.79s, 2023 (In default) † 14,822 1 GE Business Loan Trust 144A Ser. 04-2, Class D, 2.902s, 2032 32,726 23,589 Putnam VT George Putnam Balanced Fund 11 MORTGAGE-BACKED SECURITIES (0.3%)* cont. Principal amount Value GS Mortgage Securities Trust 144A Ser. 98-C1, Class F, 6s, 2030 $9,832 $9,820 LB Commercial Conduit Mortgage Trust 144A Ser. 99-C1, Class G, 6.41s, 2031 50,065 52,318 Ser. 98-C4, Class H, 5.6s, 2035 143,000 149,255 Morgan Stanley Capital I Trust FRB Ser. 07-HQ12, Class A2, 5.773s, 2049 29,960 29,990 TIAA Real Estate CDO, Ltd. Ser. 03-1A, Class E, 8s, 2038 217,548 54,387 Total mortgage-backed securities (cost $435,213) MUNICIPAL BONDS AND NOTES (0.1%)* Principal amount Value CA State G.O. Bonds (Build America Bonds), 7 1/2s, 4/1/34 $30,000 $42,735 IL State G.O. Bonds, 4.421s, 1/1/15 65,000 66,260 North TX, Tollway Auth. Rev. Bonds (Build America Bonds), 6.718s, 1/1/49 55,000 75,628 OH State U. Rev. Bonds (Build America Bonds), 4.91s, 6/1/40 40,000 45,237 Total municipal bonds and notes (cost $190,199) CONVERTIBLE PREFERRED STOCKS (0.1%)* Shares Value United Technologies Corp. $3.75 cv. pfd. 2,131 $138,920 Total convertible preferred stocks (cost $106,550) SHORT-TERM INVESTMENTS (6.0%)* Principal amount/shares Value Putnam Short Term Investment Fund 0.07% L Shares 9,595,930 $9,595,930 U.S. Treasury Bills with an effective yield of 0.04%, October 23, 2014 # $100,000 99,988 Total short-term investments (cost $9,695,918) Total investments (cost $148,111,687) Key to holding’s abbreviations ADR American Depository Receipts: represents ownership of foreign securities on deposit with a custodian bank BKNT Bank Note FRB Floating Rate Bonds: the rate shown is the current interest rate at the close of the reporting period FRN Floating Rate Notes: the rate shown is the current interest rate at the close of the reporting period G.O. Bonds General Obligation Bonds IO Interest Only MTN Medium Term Notes TBA To Be Announced Commitments Notes to the fund’s portfolio Unless noted otherwise, the notes to the fund’s portfolio are for the close of the fund’s reporting period, which ran from January 1, 2014 through June 30, 2014 (the reporting period). Within the following notes to the portfolio, references to “ASC820” represent Accounting Standards Codification 820 Fair Value Measurements and Disclosures and references to “OTC”, if any, represent over-the-counter. * Percentages indicated are based on net assets of $162,197,719. † Non-income-producing security. # This security, in part or in entirety, was pledged and segregated with the broker to cover margin requirements for futures contracts at the close of the reporting period. F Security is valued at fair value following procedures approved by the Trustees. Securities may be classified as Level 2 or Level 3 for ASC820 based on the securities’ valuation inputs (Note 1). L Affiliated company (Note 5). The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. R Real Estate Investment Trust. At the close of the reporting period, the fund maintained liquid assets totaling $7,300,277 to cover certain derivatives contracts and delayed delivery securities. Debt obligations are considered secured unless otherwise indicated. 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. See Note 1 to the financial statements regarding TBA commitments. The dates shown on debt obligations are the original maturity dates. 12 Putnam VT Geor ge Putnam Balanced Fund FORWARD CURRENCY CONTRACTS at 6/30/14 (aggregate face value $5,770,915) (Unaudited) Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Barclays Bank PLC British Pound Sell 9/17/14 $647,187 $633,616 $(13,571) Canadian Dollar Sell 7/17/14 264,184 259,418 (4,766) Citibank, N.A. Euro Sell 9/17/14 618,417 614,879 (3,538) Credit Suisse International British Pound Sell 9/17/14 647,016 633,507 (13,509) Euro Sell 9/17/14 618,691 615,107 (3,584) Norwegian Krone Sell 9/17/14 294,892 301,097 6,205 Deutsche Bank AG British Pound Sell 9/17/14 647,016 633,492 (13,524) HSBC Bank USA, National Association Euro Buy 9/17/14 330,918 330,882 36 JPMorgan Chase Bank N.A. Canadian Dollar Sell 7/17/14 264,184 259,405 (4,779) Euro Sell 9/17/14 618,691 615,139 (3,552) State Street Bank and Trust Co. Canadian Dollar Sell 7/17/14 264,184 259,420 (4,764) Euro Sell 9/17/14 618,691 614,953 (3,738) Total FUTURES CONTRACTS OUTSTANDING Unrealized at 6/30/14 Number of Expiration appreciation/ (Unaudited) contracts Value date (depreciation) S&P 500 Index E-Mini (Long) 4 $390,480 Sep-14 $(278) Total TBA SALE COMMITMENTS OUTSTANDING at 6/30/14 (proceeds receivable Principal Settlement $2,148,125) (Unaudited) amount date Value Federal National Mortgage Association, 41/2s, July1,2044 $2,000,000 7/14/14 $2,166,250 Total OTC TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 6/30/14 (Unaudited) Upfront Payments Total return Unrealized Swap counterparty/ premium Termination received (paid) by received by or appreciation/ Notional amount received (paid) date fund per annum paid by fund (depreciation) JPMorgan Chase Bank N.A. baskets 1,665 $— 6/19/15 (3 month USD-LIBOR-BBA A basket (JPCMPTSM) of $463 plus 30 bp) common stocks Total $— Putnam VT George Putnam Balanced Fund 13 ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks*: Basic materials $4,843,381 $— $— Capital goods 4,267,611 — — Communication services 4,932,373 — — Conglomerates 1,605,264 — — Consumer cyclicals 12,296,896 — — Consumer staples 9,931,050 — — Energy 10,732,669 — — Financials 16,464,731 — — Health care 14,731,319 — — Technology 19,876,631 — — Transportation 2,023,514 — — Utilities and power 3,385,477 — — Total common stocks — — Convertible preferred stocks 138,920 — — Corporate bonds and notes — 25,751,101 — Mortgage-backed securities — 470,749 — Municipal bonds and notes — 229,860 — U.S. government and agency mortgage obligations — 12,213,122 — U.S. treasury obligations — 18,426,236 — Short-term investments 9,595,930 99,988 — Totals by level $— Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Forward currency contracts $— $(63,084) $— Futures contracts (278) — — TBA sale commitments — (2,166,250) — Total return swap contracts — 463 — Totals by level $— * Common stock classifications are presented at the sector level, which may differ from the fund’s portfolio presentation. The accompanying notes are an integral part of these financial statements. 14 Putnam VT Geor ge Putnam Balanced Fund Statement of assets and liabilities 6/30/14 (Unaudited) Assets Investment in securities, at value (Note 1): Unaffiliated issuers (identified cost $138,515,757) $162,420,892 Affiliated issuers (identified cost $9,595,930) (Note 5) 9,595,930 Dividends, interest and other receivables 667,636 Receivable for shares of the fund sold 2,075 Receivable for investments sold 270,465 Receivable for variation margin (Note 1) 80 Receivable for sales of delayed delivery securities (Note 1) 2,151,375 Unrealized appreciation on forward currency contracts (Note 1) 6,241 Unrealized appreciation on OTC swap contracts (Note 1) 463 Total assets Liabilities Payable to custodian 158 Payable for investments purchased 589,050 Payable for purchases of delayed delivery securities (Note 1) 9,420,188 Payable for shares of the fund repurchased 390,102 Payable for compensation of Manager (Note 2) 69,413 Payable for custodian fees (Note 2) 4,664 Payable for investor servicing fees (Note 2) 24,875 Payable for Trustee compensation and expenses (Note 2) 101,848 Payable for administrative services (Note 2) 263 Payable for distribution fees (Note 2) 16,602 Unrealized depreciation on forward currency contracts (Note 1) 69,325 TBA sale commitments, at value (proceeds receivable $2,148,125) (Note 1) 2,166,250 Other accrued expenses 64,700 Total liabilities Net assets Represented by Paid-in capital (Unlimited shares authorized) (Notes 1 and 4) $217,334,674 Undistributed net investment income (Note 1) 1,168,941 Accumulated net realized loss on investments and foreign currency transactions (Note 1) (80,130,007) Net unrealized appreciation of investments and assets and liabilities in foreign currencies 23,824,111 Total — Representing net assets applicable to capital shares outstanding Computation of net asset value Class IA Net assets $81,879,238 Number of shares outstanding 8,429,761 Net asset value, offering price and redemption price per share (net assets divided by number of shares outstanding) $9.71 Computation of net asset value Class IB Net assets $80,318,481 Number of shares outstanding 8,293,787 Net asset value, offering price and redemption price per share (net assets divided by number of shares outstanding) $9.68 The accompanying notes are an integral part of these financial statements. Putnam VT George Putnam Balanced Fund 15 Statement of operations Six months ended 6/30/14 (Unaudited) Investment income Dividends (net of foreign tax of $21,530) $1,211,675 Interest (including interest income of $5,706 from investments in affiliated issuers) (Note 5) 826,114 Total investment income Expenses Compensation of Manager (Note 2) 422,761 Investor servicing fees (Note 2) 81,683 Custodian fees (Note 2) 8,717 Trustee compensation and expenses (Note 2) 5,165 Distribution fees (Note 2) 101,230 Administrative services (Note 2) 1,680 Auditing and tax fees 36,990 Other 27,345 Total expenses Expense reduction (Note 2) (2,222) Net expenses Net investment income Net realized gain on investments (Notes 1 and 3) 24,668,832 Net realized gain on futures contracts (Note 1) 15,602 Net realized gain on foreign currency transactions (Note 1) 7,413 Net unrealized depreciation of assets and liabilities in foreign currencies during the period (63,084) Net unrealized depreciation of investments, futures contracts, swap contracts, and TBA sale commitments during the period (15,901,480) Net gain on investments Net increase in net assets resulting from operations Statement of changes in net assets Six months ended Year ended 6/30/14* 12/31/13 Decrease in net assets Operations: Net investment income $1,354,440 $2,765,164 Net realized gain on investments and foreign currency transactions 24,691,847 15,126,549 Net unrealized appreciation (depreciation) of investments and assets and liabilities in foreign currencies (15,964,564) 10,975,717 Net increase in net assets resulting from operations Distributions to shareholders (Note 1): From ordinary income Net investment income Class IA (1,466,154) (1,652,135) Class IB (1,265,716) (1,595,306) Decrease from capital share transactions (Note 4) (12,385,508) (31,672,202) Total decrease in net assets Net assets: Beginning of period 167,233,374 173,285,587 End of period (including undistributed net investment income of $1,168,941 and $2,546,371, respectively) * Unaudited. The accompanying notes are an integral part of these financial statements. 16 Putnam VT Geor ge Putnam Balanced Fund Financial highlights (For a common share outstanding throughout the period) INVESTMENT OPERATIONS: LESS DISTRIBUTIONS: RATIOS AND SUPPLEMENTAL DATA: Period ended Net asset value, beginning of period Net investment income (loss) a Net realized and unrealized gain (loss) on investments Total from investment operations From net investment income From net realized gain on investments Total distributions Net asset value, end of period Total return at net asset value (%) b,c Net assets, end of period (in thousands) Ratio of expenses to average net assets (%) b,d Ratio of net investment income (loss) to average net assets (%) Portfolio turnover (%) e Class IA 6/30/14† .08 .51 (.17) — * .36 * .89 * 71 * 12/31/13 .15 1.31 (.17) — .73 1.74 79 12/31/12 .15 .77 (.17) — .74 1.99 87 12/31/11 .15 .06 (.17) — .74 2.07 100 12/31/10 .16 .58 (.37) — .74 f 2.38 191 12/31/09 .19 1.22 (.31) — 1.00 g,h 3.15 237 Class IB 6/30/14† .07 .51 (.15) — 6.29 * .48 * .77 * 71 * 12/31/13 .13 1.30 (.15) — .98 1.49 79 12/31/12 .13 .77 (.15) — .99 1.74 87 12/31/11 .13 .07 (.15) — .99 1.82 100 12/31/10 .14 .57 (.35) — .99 f 2.13 191 12/31/09 .17 1.21 (.28) — 1.25 g,h 2.87 237 * Not annualized. † Unaudited. a Per share net investment income (loss) has been determined on the basis of the weighted average number of shares outstanding during the period. b The charges and expenses at the insurance company separate account level are not reflected. c Total return assumes dividend reinvestment. d Includes amounts paid through expense offset arrangements and brokerage/service arrangements, if any (Note 2). Also excludes acquired fund fees and expenses, if any. e Portfolio turnover excludes TBA purchase and sale transactions. f Excludes the impact of a reduction to interest expense related to the resolution of certain terminated derivatives contracts, which amounted to 0.09% of average net assets for the period ended December 31, 2010. g Reflects an involuntary contractual expense limitation in effect during the period. As a result of such limitation and/or waivers, the expenses of each class reflect a reduction of 0.05% as a percentage of average net assets. h Includes interest accrued in connection with certain terminated derivatives contracts, which amounted to 0.23% of average net assets for the period ended December 31, 2009. The accompanying notes are an integral part of these financial statements. Putnam VT George Putnam Balanced Fund 17 Notes to financial statements 6/30/14 (Unaudited) Within the following Notes to financial statements, references to “State Street” represent State Street Bank and Trust Company, references to “the SEC” represent the Securities and Exchange Commission, references to “Putnam Management” represent Putnam Investment Management, LLC, the fund’s manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC and references to “OTC”, if any, represent over-the-counter. Unless otherwise noted, the “reporting period” represents the period from January 1, 2014 through June 30, 2014. Putnam VT George Putnam Balanced Fund (the fund) is a diversified series of Putnam Variable Trust (the Trust), a Massachusetts business trust registered under the Investment Company Act of 1940, as amended, as an open-end management investment company. The investment objective of the fund is to provide a balanced investment composed of a well-diversified portfolio of stocks and bonds which produce both capital growth and current income. The fund invests mainly in a combination of bonds and value stocks of large and midsize U.S. companies, with a greater focus on value stocks. Value stocks are those that Putnam Management believes are currently undervalued by the market. If Putnam Management is correct and other investors ultimately recognize the value of the company, the price of its stock may rise. The fund buys bonds of governments and private companies that are mostly investment-grade in quality with intermediate- to long-term maturities (three years or longer). Putnam Management may consider, among other factors, a company’s valuation, financial strength, growth potential, competitive position in its industry, projected future earnings, cash flows and dividends when deciding whether to buy or sell equity investments, and, among other factors, credit, interest rate and prepayment risks, as well as general market conditions, when deciding whether to buy or sell fixed income investments. The fund offers class IA and class IB shares of beneficial interest. Class IA shares are offered at net asset value and are not subject to a distribution fee. Class IB shares are offered at net asset value and pay an ongoing distribution fee, which is identified in Note 2. In the normal course of business, the fund enters into contracts that may include agreements to indemnify another party under given circumstances. The fund’s maximum exposure under these arrangements is unknown as this would involve future claims that may be, but have not yet been, made against the fund. However, the fund’s management team expects the risk of material loss to be remote. Note 1 — Significant accounting policies The following is a summary of significant accounting policies consistently followed by the fund in the preparation of its financial statements. The preparation of financial statements is in conformity with accounting principles generally accepted in the United States of America and requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities in the financial statements and the reported amounts of increases and decreases in net assets from operations. Actual results could differ from those estimates. Subsequent events after the Statement of assets and liabilities date through the date that the financial statements were issued have been evaluated in the preparation of the financial statements. Investment income, realized and unrealized gains and losses and expenses of the fund are borne pro-rata based on the relative net assets of each class to the total net assets of the fund, except that each class bears expenses unique to that class (including the distribution fees applicable to such classes). Each class votes as a class only with respect to its own distribution plan or other matters on which a class vote is required by law or determined by the Trustees. If the fund were liquidated, shares of each class would receive their pro-rata share of the net assets of the fund. In addition, the Trustees declare separate dividends on each class of shares. Security valuation Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities under Accounting Standards Codification 820 Fair Value Measurements and Disclosures (ASC 820). If no sales are reported, as in the case of some securities that are traded OTC, a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Investments in open-end investment companies (excluding exchange traded funds), if any, which can be classified as Level 1 or Level 2 securities, are valued based on their net asset value. The net asset value of such investment companies equals the total value of their assets less their liabilities and divided by the number of their outstanding shares. Market quotations are not considered to be readily available for certain debt obligations and other investments; such investments are valued on the basis of valuations furnished by an independent pricing service approved by the Trustees or dealers selected by Putnam Management. Such services or dealers determine valuations for normal institutional-size trading units of such securities using methods based on market transactions for comparable securities and various relationships, generally recognized by institutional traders, between securities (which consider such factors as security prices, yields, maturities and ratings). These securities will generally be categorized as Level 2. Short-term securities with remaining maturities of 60 days or less may be valued at amortized cost, which approximates fair value and are classified as Level 2 securities. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which would generally be classified as Level 1 securities, will be transferred to Level 2 of the fair value hierarchy when they are valued at fair value. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security’s fair value, the security will be valued at fair value by Putnam Management in accordance with policies and procedures approved by the Trustees. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures and recovery rates. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. Such valuations and procedures are reviewed periodically by the Trustees. Certain securities may be valued on the basis of a price provided by a single source. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Security transactions and related investment income Security transactions are recorded on the trade date (the date the order to buy or sell is executed). Gains or losses on securities sold are determined on the identified cost basis. Interest income, net of any applicable withholding taxes, is recorded on the accrual basis. Dividend income, net of any applicable withholding taxes, is recognized on the ex-dividend date except that certain dividends from foreign securities, if any, are recognized as soon as the fund is informed of the ex-dividend date. Non-cash dividends, if any, are recorded at the fair value of the securities received. Dividends representing a return of capital or capital gains, if any, are reflected as a reduction of cost and/or as a realized gain. All premiums/discounts are amortized/accreted on a yield-to-maturity basis. Securities purchased or sold on a delayed delivery basis may be settled at a future date beyond customary settlement time; interest income is accrued based on the terms of the securities. Losses may arise due to changes in the fair value of the underlying securities or if the counterparty does not perform under the contract. 18 Putnam VT Geor ge Putnam Balanced Fund Stripped securities The fund may invest in stripped securities which represent a participation in securities that may be structured in classes with rights to receive different portions of the interest and principal. Interest-only securities receive all of the interest and principal-only securities receive all of the principal. If the interest-only securities experience greater than anticipated prepayments of principal, the fund may fail to recoup fully its initial investment in these securities. Conversely, principal-only securities increase in value if prepayments are greater than anticipated and decline if prepayments are slower than anticipated. The fair value of these securities is highly sensitive to changes in interest rates. Foreign currency translation The accounting records of the fund are maintained in U.S. dollars. The fair value of foreign securities, currency holdings, and other assets and liabilities is recorded in the books and records of the fund after translation to U.S. dollars based on the exchange rates on that day. The cost of each security is determined using historical exchange rates. Income and withholding taxes are translated at prevailing exchange rates when earned or incurred. The fund does not isolate that portion of realized or unrealized gains or losses resulting from changes in the foreign exchange rate on investments from fluctuations arising from changes in the market prices of the securities. Such gains and losses are included with the net realized and unrealized gain or loss on investments. Net realized gains and losses on foreign currency transactions represent net realized exchange gains or losses on closed forward currency contracts, disposition of foreign currencies, currency gains and losses realized between the trade and settlement dates on securities transactions and the difference between the amount of investment income and foreign withholding taxes recorded on the fund’s books and the U.S. dollar equivalent amounts actually received or paid. Net unrealized appreciation and depreciation of assets and liabilities in foreign currencies arise from changes in the value of open forward currency contracts and assets and liabilities other than investments at the period end, resulting from changes in the exchange rate. Futures contracts The fund uses futures contracts to manage exposure to market risk. The potential risk to the fund is that the change in value of futures contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments, if there is an illiquid secondary market for the contracts, if interest or exchange rates move unexpectedly or if the counterparty to the contract is unable to perform. With futures, there is minimal counterparty credit risk to the fund since futures are exchange traded and the exchange’s clearinghouse, as counterparty to all exchange traded futures, guarantees the futures against default. Risks may exceed amounts recognized on the Statement of assets and liabilities. When the contract is closed, the fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed. Futures contracts are valued at the quoted daily settlement prices established by the exchange on which they trade. The fund and the broker agree to exchange an amount of cash equal to the daily fluctuation in the value of the futures contract. Such receipts or payments are known as “variation margin.” Futures contracts outstanding at period end, if any, are listed after the fund’s portfolio. Forward currency contracts The fund buys and sells forward currency contracts, which are agreements between two parties to buy and sell currencies at a set price on a future date. These contracts are used to hedge foreign exchange risk. The U.S. dollar value of forward currency contracts is determined using current forward currency exchange rates supplied by a quotation service. The fair value of the contract will fluctuate with changes in currency exchange rates. The contract is marked to market daily and the change in fair value is recorded as an unrealized gain or loss. The fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed when the contract matures or by delivery of the currency. The fund could be exposed to risk if the value of the currency changes unfavorably, if the counterparties to the contracts are unable to meet the terms of their contracts or if the fund is unable to enter into a closing position. Risks may exceed amounts recognized on the Statement of assets and liabilities. Forward currency contracts outstanding at period end, if any, are listed after the fund’s portfolio. Total return swap contracts The fund entered into OTC total return swap contracts, which are arrangements to exchange a market linked return for a periodic payment, both based on a notional principal amount, to gain exposure to specific sectors or industries. To the extent that the total return of the security, index or other financial measure underlying the transaction exceeds or falls short of the offsetting interest rate obligation, the fund will receive a payment from or make a payment to the counterparty. OTC total return swap contracts are marked to market daily based upon quotations from an independent pricing service or market makers and the change, if any, is recorded as an unrealized gain or loss. Payments received or made are recorded as realized gains or losses. Certain OTC total return swap contracts may include extended effective dates. Payments related to these swap contracts are accrued based on the terms of the contract. The fund could be exposed to credit or market risk due to unfavorable changes in the fluctuation of interest rates or in the price of the underlying security or index, the possibility that there is no liquid market for these agreements or that the counterparty may default on its obligation to perform. The fund’s maximum risk of loss from counterparty risk is the fair value of the contract. This risk may be mitigated by having a master netting arrangement between the fund and the counterparty. Risk of loss may exceed amounts recognized on the Statement of assets and liabilities. OTC total return swap contracts outstanding, including their respective notional amounts at period end, if any, are listed after the fund’s portfolio. Master agreements The fund is a party to ISDA (International Swaps and Derivatives Association, Inc.) Master Agreements, that govern OTC derivative and foreign exchange contracts, and Master Securities Forward Transaction Agreements, that govern transactions involving mortgage backed and other asset backed securities that may result in delayed delivery (Master Agreements) with certain counterparties entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties’ general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the fund’s custodian and with respect to those amounts which can be sold or repledged, are presented in the fund’s portfolio. Collateral pledged by the fund is segregated by the fund’s custodian and identified in the fund’s portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the fund’s net position with each counterparty. With respect to ISDA Master Agreements, termination events applicable to the fund may occur upon a decline in the fund’s net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterparty’s long-term or short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the fund’s counterparties to elect early termination could impact the fund’s future derivative activity. At the close of the reporting period, the fund had a net liability position of $62,657 on open derivative contracts subject to the Master Agreements. There was no collateral posted by the fund at period end for these agreements. TBA commitments The fund may enter into TBA (to be announced) commitments to purchase securities for a fixed unit price at a future date beyond customary settlement time. Although the unit price and par amount, have been established, the actual securities have not been specified. However, it is anticipated that the amount of the commitments will not significantly differ from the principal amount. The fund holds, and maintains until settlement date, cash or high-grade debt obligations in an amount sufficient to meet the purchase price, or the fund may enter into offsetting contracts for the forward sale of other securities it owns. Income on the securities will not be earned until settlement date. Putnam VT Geor ge Putnam Balanced Fund 19 The fund may also enter into TBA sale commitments to hedge its portfolio positions or to sell mortgage-backed securities it owns under delayed delivery arrangements. Proceeds of TBA sale commitments are not received until the contractual settlement date. During the time a TBA sale commitment is outstanding, equivalent deliverable securities, or an offsetting TBA purchase commitment deliverable on or before the sale commitment date, are held as “cover” for the transaction. If the TBA sale commitment is closed through the acquisition of an offsetting TBA purchase commitment, the fund realizes a gain or loss. If the fund delivers securities under the commitment, the fund realizes a gain or a loss from the sale of the securities based upon the unit price established at the date the commitment was entered into. TBA commitments, which are accounted for as purchase and sale transactions, may be considered securities themselves, and involve a risk of loss due to changes in the value of the security prior to the settlement date as well as the risk that the counterparty to the transaction will not perform. Counterparty risk is mitigated by having a master agreement between the fund and the counterparty. Unsettled TBA commitments are valued at their fair value according to the procedures described under “Security valuation” above. The contract is marked to market daily and the change in fair value is recorded by the fund as an unrealized gain or loss. Based on market circumstances, Putnam Management will determine whether to take delivery of the underlying securities or to dispose of the TBA commitments prior to settlement. TBA purchase commitments outstanding at period end, if any, are listed within the fund’s portfolio and TBA sale commitments outstanding at period end, if any, are listed after the fund’s portfolio. Interfund lending The fund, along with other Putnam funds, may participate in an interfund lending program pursuant to an exemptive order issued by the SEC. This program allows the fund to borrow from or lend to other Putnam funds that permit such transactions. Interfund lending transactions are subject to each fund’s investment policies and borrowing and lending limits. Interest earned or paid on the interfund lending transaction will be based on the average of certain current market rates. During the reporting period, the fund did not utilize the program. Lines of credit The fund participates, along with other Putnam funds, in a $392.5 million ($315 million prior to June 27, 2014) unsecured committed line of credit and a $235.5 million ($185 million prior to June 27, 2014) unsecured uncommitted line of credit, both provided by State Street. Borrowings may be made for temporary or emergency purposes, including the funding of shareholder redemption requests and trade settlements. Interest is charged to the fund based on the fund’s borrowing at a rate equal to the Federal Funds rate plus 1.25% for the committed line of credit and the Federal Funds rate plus 1.30% for the uncommitted line of credit. A closing fee equal to 0.04% (0.02% prior to June 27, 2014) of the committed line of credit and 0.04% ($50,000 prior to June 27, 2014) of the uncommitted line of credit has been paid by the participating funds. In addition, a commitment fee of 0.11% per annum on any unutilized portion of the committed line of credit is allocated to the participating funds based on their relative net assets and paid quarterly. During the reporting period, the fund had no borrowings against these arrangements. Federal taxes It is the policy of the fund to distribute all of its taxable income within the prescribed time period and otherwise comply with the provisions of the Internal Revenue Code of 1986, as amended (the Code), applicable to regulated investment companies. The fund is subject to the provisions of Accounting Standards Codification 740 Income Taxes (ASC 740). ASC 740 sets forth a minimum threshold for financial statement recognition of the benefit of a tax position taken or expected to be taken in a tax return. The fund did not have a liability to record for any unrecognized tax benefits in the accompanying financial statements. No provision has been made for federal taxes on income, capital gains or unrealized appreciation on securities held nor for excise tax on income and capital gains. Each of the fund’s federal tax returns for the prior three fiscal years remains subject to examination by the Internal Revenue Service. The fund may also be subject to taxes imposed by governments of countries in which it invests. Such taxes are generally based on either income or gains earned or repatriated. The fund accrues and applies such taxes to net investment income, net realized gains and net unrealized gains as income and/or capital gains are earned. In some cases, the fund may be entitled to reclaim all or a portion of such taxes, and such reclaim amounts, if any, are reflected as an asset on the fund’s books. In many cases, however, the fund may not receive such amounts for an extended period of time, depending on the country of investment. At December 31, 2013, the fund had a capital loss carryover of $103,973,943 available to the extent allowed by the Code to offset future net capital gain, if any. The amounts of the carryovers and the expiration dates are: Loss carryover Short-term Long-term Total Expiration $70,200,530 $— $70,200,530 12/31/16 33,773,413 — 33,773,413 12/31/17 Under the Regulated Investment Company Modernization Act of 2010, the fund will be permitted to carry forward capital losses incurred in taxable years beginning after December 22, 2010 for an unlimited period. However, any losses incurred will be required to be utilized prior to the losses incurred in pre-enactment tax years. As a result of this ordering rule, pre-enactment capital loss carryforwards may be more likely to expire unused. Additionally, post-enactment capital losses that are carried forward will retain their character as either short-term or long-term capital losses rather than being considered all short-term as under previous law. The aggregate identified cost on a tax basis is $148,764,420, resulting in gross unrealized appreciation and depreciation of $23,849,899 and $597,497, respectively, or net unrealized appreciation of $23,252,402. Distributions to shareholders Distributions to shareholders from net investment income are recorded by the fund on the ex-dividend date. Distributions from capital gains, if any, are recorded on the ex-dividend date and paid at least annually. The amount and character of income and gains to be distributed are determined in accordance with income tax regulations, which may differ from generally accepted accounting principles. Dividend sources are estimated at the time of declaration. Actual results may vary. Any non-taxable return of capital cannot be determined until final tax calculations are completed after the end of the fund’s fiscal year. Reclassifications are made to the fund’s capital accounts to reflect income and gains available for distribution (or available capital loss carryovers) under income tax regulations. Expenses of the Trust Expenses directly charged or attributable to any fund will be paid from the assets of that fund. Generally, expenses of the Trust will be allocated among and charged to the assets of each fund on a basis that the Trustees deem fair and equitable, which may be based on the relative assets of each fund or the nature of the services performed and relative applicability to each fund. Beneficial interest At the close of the reporting period, insurance companies or their separate accounts were record owners of all but a de minimis number of the shares of the fund. Approximately 38.7% of the fund is owned by accounts of one insurance company. Note 2— Management fee, administrative services and other transactions The fund pays Putnam Management a management fee (based on the fund’s average net assets and computed and paid monthly) at annual rates that may vary based on the average of the aggregate net assets of most open-end funds, as defined in the fund’s management contract, sponsored by Putnam Management. Such annual rates may vary as follows: 0.680% of the first $5 billion, 0.630% of the next $5 billion, 0.580% of the next $10 billion, 0.530% of the next $10 billion, 0.480% of the next $50 billion, 0.460% of the next $50 billion, 0.450% of the next $100 billion and 0.445% of any excess thereafter. The fund’s shareholders approved the fund’s current management contract with Putnam Management effective February 27, 2014. Shareholders were asked to approve the fund’s management contract following the death on October 8, 2013 of The Honourable Paul G. Desmarais, who had controlled 20 Putnam VT Geor ge Putnam Balanced Fund directly and indirectly a majority of the voting shares of Power Corporation of Canada, the ultimate parent company of Putnam Management. The substantive terms of the management contract, including terms relating to fees, are identical to the terms of the fund’s previous management contract and reflect the rates provided in the table above. Putnam Management has contractually agreed, through June 30, 2015, to waive fees or reimburse the fund’s expenses to the extent necessary to limit the cumulative expenses of the fund, exclusive of brokerage, interest, taxes, investment-related expenses, extraordinary expenses, acquired fund fees and expenses and payments under the fund’s investor servicing contract, investment management contract and distribution plans, on a fiscal year-to-date basis to an annual rate of 0.20% of the fund’s average net assets over such fiscal year-to-date period. During the reporting period, the fund’s expenses were not reduced as a result of this limit. Putnam Investments Limited (PIL), an affiliate of Putnam Management, is authorized by the Trustees to manage a separate portion of the assets of the fund as determined by Putnam Management from time to time. Putnam Management pays a quarterly sub-management fee to PIL for its services at an annual rate of 0.40% of the average net assets of the portion of the fund managed by PIL. The fund reimburses Putnam Management an allocated amount for the compensation and related expenses of certain officers of the fund and their staff who provide administrative services to the fund. The aggregate amount of all such reimbursements is determined annually by the Trustees. Custodial functions for the fund’s assets are provided by State Street. Custody fees are based on the fund’s asset level, the number of its security holdings and transaction volumes. Putnam Investor Services, Inc., an affiliate of Putnam Management, provides investor servicing agent functions to the fund. Putnam Investor Services, Inc. was paid a monthly fee for investor servicing at an annual rate of 0.10% of the fund’s average net assets. During the reporting period, the expenses for each class of shares related to investor servicing fees were as follows: Class IA $40,862 Class IB 40,821 Total $81,683 The fund has entered into expense offset arrangements with Putnam Investor Services, Inc. and State Street whereby Putnam Investor Services, Inc.’s and State Street’s fees are reduced by credits allowed on cash balances. The fund also reduced expenses through brokerage/service arrangements. For the reporting period, the fund’s expenses were not reduced under the expense offset arrangements and were reduced by $2,222 under the brokerage/ service arrangements. Each independent Trustee of the fund receives an annual Trustee fee, of which $100, as a quarterly retainer, has been allocated to the fund, and an additional fee for each Trustees meeting attended. Trustees also are reimbursed for expenses they incur relating to their services as Trustees. The fund has adopted a Trustee Fee Deferral Plan (the Deferral Plan) which allows the Trustees to defer the receipt of all or a portion of Trustees fees payable on or after July 1, 1995. The deferred fees remain invested in certain Putnam funds until distribution in accordance with the Deferral Plan. The fund has adopted an unfunded noncontributory defined benefit pension plan (the Pension Plan) covering all Trustees of the fund who have served as a Trustee for at least five years and were first elected prior to 2004. Benefits under the Pension Plan are equal to 50% of the Trustee’s average annual attendance and retainer fees for the three years ended December 31, 2005. The retirement benefit is payable during a Trustee’s lifetime, beginning the year following retirement, for the number of years of service through December 31, 2006. Pension expense for the fund is included in Trustee compensation and expenses in the Statement of operations. Accrued pension liability is included in Payable for Trustee compensation and expenses in the Statement of assets and liabilities. The Trustees have terminated the Pension Plan with respect to any Trustee first elected after 2003. The fund has adopted a distribution plan (the Plan) with respect to its class IB shares pursuant to Rule 12b-1 under the Investment Company Act of 1940. The purpose of the Plan is to compensate Putnam Retail Management Limited Partnership, an indirect wholly-owned subsidiary of Putnam Investments, LLC, for services provided and expenses incurred in distributing shares of the fund. The Plan provides for payment by the fund to Putnam Retail Management Limited Partnership at an annual rate of up to 0.35% of the average net assets attributable to the fund’s class IB shares. The Trustees have approved payment by the fund at an annual rate of 0.25% of the average net assets attributable to the fund’s class IB shares. During the reporting period, the class specific expenses related to distribution fees were as follows: Class IB $101,230 Note 3 — Purchases and sales of securities During the reporting period, cost of purchases and proceeds from sales of investment securities other than short-term investments and TBA commitments aggregated $104,077,773 and $109,862,280, respectively. These figures include the cost of purchases and proceeds from sales of long-term U.S. government securities of $5,164,032 and $5,066,709, respectively. Note 4 — Capital shares At the close of the reporting period, there was an unlimited number of shares of beneficial interest authorized. Subscriptions and redemptions are presented at the omnibus level. Transactions in capital shares were as follows: Class IA shares Class IB shares Six months ended 6/30/14 Year ended 12/31/13 Six months ended 6/30/14 Year ended 12/31/13 Shares Amount Shares Amount Shares Amount Shares Amount Shares sold 113,773 $1,069,975 251,736 $2,190,403 95,928 $890,017 243,154 $2,104,721 Shares issued in connection with reinvestment of distributions 157,821 1,466,154 197,861 1,652,135 136,539 1,265,716 191,513 1,595,306 271,594 2,536,129 449,597 3,842,538 232,467 2,155,733 434,667 3,700,027 Shares repurchased (822,818) (7,721,873) (1,732,628) (14,979,099) (998,194) (9,355,497) (2,811,573) (24,235,668) Net decrease Note 5 — Affiliated transactions Transactions during the reporting period with Putnam Short Term Investment Fund, which is under common ownership and control, were as follows: Fair value at the beginning of Fair value at the end of the Name of affiliate the reporting period Purchase cost Sale proceeds Investment income reporting period Putnam Short Term Investment Fund * $18,706,028 $11,686,101 $20,796,199 $5,706 $9,595,930 Total * Management fees charged to Putnam Short Term Investment Fund have been waived by Putnam Management. Putnam VT Geor ge Putnam Balanced Fund 21 Note 6 — Market, credit and other risks In the normal course of business, the fund trades financial instruments and enters into financial transactions where risk of potential loss exists due to changes in the market (market risk) or failure of the contracting party to the transaction to perform (credit risk). The fund may be exposed to additional credit risk that an institution or other entity with which the fund has unsettled or open transactions will default. Investments in foreign securities involve certain risks, including those related to economic instability, unfavorable political developments, and currency fluctuations. The fund may invest a significant portion of its assets in securitized debt instruments, including mortgage-backed and asset-backed investments. The yields and values of these investments are sensitive to changes in interest rates, the rate of principal payments on the underlying assets and the market’s perception of the issuers. The market for these investments may be volatile and limited, which may make them difficult to buy or sell. Note 7 — Summary of derivative activity The volume of activity for the reporting period for any derivative type that was held during the period is listed below and was as follows based on an average of the holdings at the end of each fiscal quarter: Futures contracts (number of contracts) 2 Forward currency contracts (contract amount) $2,500,000 OTC total return swap contracts (notional) $71,000 The following is a summary of the fair value of derivative instruments as of the close of the reporting period: Fair value of derivative instruments as of the close of the reporting period Asset derivatives Liability derivatives Derivatives not accounted for as hedging instruments Statement of assets and Statement of assets and under ASC 815 liabilities location Fair value liabilities location Fair value Foreign exchange contracts Receivables $6,241 Payables $69,325 Equity contracts Investments, Receivables, Net Payables, Net assets — assets — Unrealized appreciation 463 Unrealized depreciation 278* Total * Includes cumulative appreciation/depreciation of futures contracts as reported in the fund’s portfolio. Only current day’s variation margin is reported within the Statement of assets and liabilities. The following is a summary of realized and change in unrealized gains or losses of derivative instruments on the Statement of operations for the reporting period (see Note 1): Amount of realized gain or (loss) on derivatives recognized in net gain or (loss) on investments Derivatives not accounted for as hedging instruments under ASC 815 Futures Forward currency contracts Total Foreign exchange contracts $— $8,042 $8,042 Equity contracts 15,602 — 15,602 Total Change in unrealized appreciation or (depreciation) on derivatives recognized in net gain or (loss) on investments Derivatives not accounted for as hedging instruments under ASC 815 Futures Forward currency contracts Swaps Total Foreign exchange contracts $— $(63,084) $— $(63,084) Equity contracts (278) — 463 185 Total 22 Putnam VT Geor ge Putnam Balanced Fund This page intentionally left blank. Putnam VT Geor ge Putnam Balanced Fund 23 Note 8 — Offsetting of financial and derivative assets and liabilities The following table summarizes any derivatives, repurchase agreements and reverse repurchase agreements, at the end of the reporting period, that are subject to an enforceable master netting agreement or similar agreement. For securities lending transactions or borrowing transactions associated with securities sold short, see Note 1, if any. For financial reporting purposes, the fund does not offset financial assets and financial liabilities that are subject to the master netting agreements in the Statement of assets and liabilities. Barclays Credit Suisse Deutsche HSBC Bank USA, JPMorgan Merrill Lynch, Pierce, State Street Bank Bank PLC Citibank, N.A. International Bank AG National Association Chase Bank N.A. Fenner & Smith, Inc. and Trust Co. Total Assets: OTC Total return swap contracts* # $— $— $— $— $— $463 $— $— $463 Futures contracts § — 80 — 80 Forward currency contracts # — — 6,205 — 36 — — — 6,241 Total Assets $— $— $— $— Liabilities: OTC Total return swap contracts* # $— $— $— $— $— $— $— $— $— Futures contracts § — Forward currency contracts # 18,337 3,538 17,093 13,524 — 8,331 — 8,502 69,325 Total Liabilities $— $— Total Financial and Derivative Net Assets Total collateral received (pledged)† ## $— $— $— $— $— $— $— $— Net amount $(18,337) $(3,538) $(10,888) $(13,524) $36 $(7,868) $80 $(8,502) * Excludes premiums, if any. Included in unrealized appreciation and depreciation on OTC swap contracts on the Statement of assets and liabilities. † Additional collateral may be required from certain brokers based on individual agreements. # Covered by master netting agreement. (Note 1) ## Any over-collateralization of total financial and derivative net assets is not shown. Collateral may include amounts related to unsettled agreements. § Includes current day’s variation margin only as reported on the Statement of assets and liabilities, which is not collateralized. Cumulative appreciation/(depreciation) for futures contracts and centrally cleared swap contracts is represented in the tables listed after the fund’s portfolio. Shareholder meeting results (Unaudited) February 27, 2014 special meeting At the meeting, each of the nominees for Trustees was elected, with all funds of the Trust voting together as a single class, as follows: Votes for Votes withheld Liaquat Ahamed 545,333,593 24,865,496 Ravi Akhoury 545,906,178 24,292,911 Barbara M. Baumann 549,255,821 20,943,268 Jameson A. Baxter 548,878,213 21,320,877 Charles B. Curtis 548,266,326 21,932,764 Robert J. Darretta 548,954,413 21,244,676 Katinka Domotorffy 547,720,210 22,478,879 John A. Hill 548,926,132 21,272,957 Paul L. Joskow 548,318,739 21,880,351 Kenneth R. Leibler 549,128,017 21,071,073 Robert E. Patterson 548,989,554 21,209,535 George Putnam, III 548,805,405 21,393,685 Robert L. Reynolds 549,170,754 21,028,335 W. Thomas Stephens 548,523,544 21,675,546 A proposal to approve a new management contract between the fund and Putnam Management was approved as follows: Votes for Votes against Abstentions Broker non-votes 16,564,908 404,048 1,329,042 — A proposal to adopt an Amended and Restated Declaration of Trust was approved, with all funds of the Trust voting together as a single class, as follows: Votes for Votes against Abstentions Broker non-votes 507,595,281 19,452,349 43,151,459 — All tabulations are rounded to the nearest whole number. 24Putnam VT George Putnam Balanced Fund Putnam VT George Putnam Balanced Fund 25 Trustee approval of management contract General conclusions The Board of Trustees of the Putnam funds oversees the management of each fund and, as required by law, determines annually whether to approve the continuance of your fund’s management contract with Putnam Investment Management, LLC (“Putnam Management”) and the sub-management contract with respect to your fund between Putnam Management and its affiliate, Putnam Investments Limited (“PIL”). The Board of Trustees, with the assistance of its Contract Committee, requests and evaluates all information it deems reasonably necessary under the circumstances in connection with its annual contract review. The Contract Committee consists solely of Trustees who are not “interested persons” (as this term is defined in the Investment Company Act of 1940, as amended (the “1940 Act”)) of the Putnam funds (“Independent Trustees”). At the outset of the review process, members of the Board’s independent staff and independent legal counsel met with representatives of Putnam Management to review the annual contract review materials furnished to the Contract Committee during the course of the previous year’s review and to discuss possible changes in these materials that might be necessary or desirable for the coming year. Following these discussions and in consultation with the Contract Committee, the Independent Trustees’ independent legal counsel requested that Putnam Management furnish specified information, together with any additional information that Putnam Management considered relevant, to the Contract Committee. Over the course of several months ending in June 2014, the Contract Committee met on a number of occasions with representatives of Putnam Management, and separately in executive session, to consider the information that Putnam Management provided, as well as supplemental information provided in response to additional requests made by the Contract Committee. Throughout this process, the Contract Committee was assisted by the members of the Board’s independent staff and by independent legal counsel for the Putnam funds and the Independent Trustees. In May 2014, the Contract Committee met in executive session to discuss and consider its preliminary recommendations with respect to the continuance of the contracts. At the Trustees’ June 20, 2014 meeting, the Contract Committee met in executive session with the other Independent Trustees to review a summary of the key financial, performance and other data that the Contract Committee considered in the course of its review. The Contract Committee then presented its written report, which summarized the key factors that the Committee had considered and set forth its final recommendations. The Contract Committee then recommended, and the Independent Trustees approved, the continuance of your fund’s management and sub-management contracts, effective July 1, 2014. (Because PIL is an affiliate of Putnam Management and Putnam Management remains fully responsible for all services provided by PIL, the Trustees have not attempted to evaluate PIL as a separate entity, and all subsequent references to Putnam Management below should be deemed to include reference to PIL as necessary or appropriate in the context.) The Independent Trustees’ approval was based on the following conclusions: • That the fee schedule in effect for your fund represented reasonable compensation in light of the nature and quality of the services being provided to the fund, the fees paid by competitive funds, and the costs incurred by Putnam Management in providing services to the fund; and • That the fee schedule in effect for your fund represented an appropriate sharing between fund shareholders and Putnam Management of such economies of scale as may exist in the management of the fund at current asset levels. These conclusions were based on a comprehensive consideration of all information provided to the Trustees and were not the result of any single factor. Some of the factors that figured particularly in the Trustees’ deliberations and how the Trustees considered these factors are described below, although individual Trustees may have evaluated the information presented differently, giving different weights to various factors. It is also important to recognize that the management arrangements for your fund and the other Putnam funds are the result of many years of review and discussion between the Independent Trustees and Putnam Management, that some aspects of the arrangements may receive greater scrutiny in some years than others, and that the Trustees’ conclusions may be based, in part, on their consideration of fee arrangements in previous years. For example, with some minor exceptions, the current fee arrangements under the management contracts for the Putnam funds were implemented at the beginning of 2010 following extensive review by the Contract Committee and discussions with representatives of Putnam Management, as well as approval by shareholders. Shareholders also voted overwhelmingly to approve these fee arrangements again in early 2014, when they were asked to approve new management contracts (with the same fees and substantially identical other provisions) following the possible termination of the previous management contracts as a result of the death of the Honorable Paul G. Desmarais. (Mr. Desmarais, both directly and through holding companies, controlled a majority of the voting shares of Power Corporation of Canada, which (directly and indirectly) is the majority owner of Putnam Management. Mr. Desmarais’ voting control of shares of Power Corporation of Canada was transferred to The Desmarais Family Residuary Trust upon his death and this transfer, as a technical matter, may have constituted an “assignment” within the meaning of the 1940 Act, causing the Putnam funds’ management contracts to terminate automatically.) Management fee schedules and total expenses The Trustees reviewed the management fee schedules in effect for all Putnam funds, including fee levels and breakpoints. The Trustees also reviewed the total expenses of each Putnam fund, recognizing that in most cases management fees represented the major, but not the sole, determinant of total costs to shareholders. In reviewing fees and expenses, the Trustees generally focus their attention on material changes in circumstances — for example, changes in assets under management, changes in a fund’s investment style, changes in Putnam Management’s operating costs or profitability, or changes in competitive practices in the mutual fund industry — that suggest that consideration of fee changes might be warranted. The Trustees concluded that the circumstances did not warrant changes to the management fee structure of your fund. Under its management contract, your fund has the benefit of breakpoints in its management fee schedule that provide shareholders with economies of scale in the form of reduced fee levels as assets under 26 Putnam VT Geor ge Putnam Balanced Fund management in the Putnam family of funds increase. The Trustees concluded that the fee schedule in effect for your fund represented an appropriate sharing of economies of scale between fund shareholders and Putnam Management. As in the past, the Trustees also focused on the competitiveness of each fund’s total expense ratio. In order to ensure that expenses of the Putnam funds continue to meet competitive standards, the Trustees and Putnam Management have implemented certain expense limitations. These expense limitations were: (i) a contractual expense limitation applicable to all retail open-end funds of 32 basis points on investor servicing fees and expenses and (ii) a contractual expense limitation applicable to all open-end funds of 20 basis points on so-called “other expenses” (i.e., all expenses exclusive of management fees, investor servicing fees, distribution fees, investment-related expenses, interest, taxes, brokerage commissions, extraordinary expenses and acquired fund fees and expenses). These expense limitations serve in particular to maintain competitive expense levels for funds with large numbers of small shareholder accounts and funds with relatively small net assets. Most funds, including your fund, had sufficiently low expenses that these expense limitations did not apply. Putnam Management’s support for these expense limitation arrangements was an important factor in the Trustees’ decision to approve the continuance of your fund’s management and sub-management contracts. The Trustees reviewed comparative fee and expense information for a custom group of competitive funds selected by Lipper Inc. (“Lipper”). This comparative information included your fund’s percentile ranking for effective management fees and total expenses (excluding any applicable 12b-1 fee), which provides a general indication of your fund’s relative standing. In the custom peer group, your fund ranked in the first quintile in effective management fees (determined for your fund and the other funds in the custom peer group based on fund asset size and the applicable contractual management fee schedule) and in the third quintile in total expenses (excluding any applicable 12b-1 fees) as of December 31, 2013 (the first quintile representing the least expensive funds and the fifth quintile the most expensive funds). The fee and expense data reported by Lipper as of December 31, 2013 reflected the most recent fiscal year-end data available in Lipper’s database at that time. In connection with their review of the management fees and total expenses of the Putnam funds, the Trustees also reviewed the costs of the services provided and the profits realized by Putnam Management and its affiliates from their contractual relationships with the funds. This information included trends in revenues, expenses and profitability of Putnam Management and its affiliates relating to the investment management, investor servicing and distribution services provided to the funds. In this regard, the Trustees also reviewed an analysis of Putnam Management’s revenues, expenses and profitability, allocated on a fund-by-fund basis, with respect to the funds’ management, distribution, and investor servicing contracts. For each fund, the analysis presented information about revenues, expenses and profitability for each of the agreements separately and for the agreements taken together on a combined basis. The Trustees concluded that, at current asset levels, the fee schedules in place represented reasonable compensation for the services being provided and represented an appropriate sharing of such economies of scale as may exist in the management of the Putnam funds at that time. The information examined by the Trustees as part of their annual contract review for the Putnam funds has included for many years information regarding fees charged by Putnam Management and its affiliates to institutional clients such as defined benefit pension plans, college endowments, and the like. This information included comparisons of those fees with fees charged to the Putnam funds, as well as an assessment of the differences in the services provided to these different types of clients. The Trustees observed that the differences in fee rates between institutional clients and mutual funds are by no means uniform when examined by individual asset sectors, suggesting that differences in the pricing of investment management services to these types of clients may reflect historical competitive forces operating in separate markets. The Trustees considered the fact that in many cases fee rates across different asset classes are higher on average for mutual funds than for institutional clients, as well as the differences between the services that Putnam Management provides to the Putnam funds and those that it provides to its institutional clients. The Trustees did not rely on these comparisons to any significant extent in concluding that the management fees paid by your fund are reasonable. Investment performance The quality of the investment process provided by Putnam Management represented a major factor in the Trustees’ evaluation of the quality of services provided by Putnam Management under your fund’s management contract. The Trustees were assisted in their review of the Putnam funds’ investment process and performance by the work of the investment oversight committees of the Trustees, which meet on a regular basis with the funds’ portfolio teams and with the Chief Investment Officer and other senior members of Putnam Management’s Investment Division throughout the year. The Trustees concluded that Putnam Management generally provides a high-quality investment process — based on the experience and skills of the individuals assigned to the management of fund portfolios, the resources made available to them, and in general Putnam Management’s ability to attract and retain high-quality personnel — but also recognized that this does not guarantee favorable investment results for every fund in every time period. The Trustees considered that 2013 was a year of strong competitive performance for many of the Putnam funds, with only a relatively small number of exceptions. They noted that this strong performance was exemplified by the fact that the Putnam funds were recognized by Barron’s as the second-best performing mutual fund complex for both 2013 and the five-year period ended December 31, 2013. They also noted, however, the disappointing investment performance of some funds for periods ended December 31, 2013 and considered information provided by Putnam Management regarding the factors contributing to the underperformance and actions being taken to improve the performance of these particular funds. The Trustees indicated their intention to continue to monitor performance trends to assess the effectiveness of these efforts and to evaluate whether additional actions to address areas of underperformance are warranted. For purposes of evaluating investment performance, the Trustees generally focus on competitive industry rankings for the one-year, three-year and five-year periods. For a number of Putnam funds with relatively unique investment mandates for which meaningful competitive performance rankings are not considered available, the Trustees evaluated performance based on comparisons of their returns with the returns of selected investment benchmarks. In the case of your Putnam VT Geor ge Putnam Balanced Fund 2 7 fund, the Trustees considered that its class IA share cumulative total return performance at net asset value was in the following quartiles of its Lipper peer group (Lipper VP (Underlying Funds) — Balanced Funds) for the one-year, three-year and five-year periods ended December 31, 2013 (the first quartile representing the best-performing funds and the fourth quartile the worst-performing funds): One-year period Three-year period Five-year period 2nd 1st 1st Over the one-year, three-year and five-year periods ended December 31, 2013, there were 158, 150 and 142 funds, respectively, in your fund’s Lipper peer group. (When considering performance information, shareholders should be mindful that past performance is not a guarantee of future results.) Brokerage and soft-dollar allocations; investor servicing The Trustees considered various potential benefits that Putnam Management may receive in connection with the services it provides under the management contract with your fund. These include benefits related to brokerage allocation and the use of soft dollars, whereby a portion of the commissions paid by a fund for brokerage may be used to acquire research services that are expected to be useful to Putnam Management in managing the assets of the fund and of other clients. Subject to policies established by the Trustees, soft dollars generated by these means are used primarily to acquire brokerage and research services that enhance Putnam Management’s investment capabilities and supplement Putnam Management’s internal research efforts. However, the Trustees noted that a portion of available soft dollars continues to be used to pay fund expenses. The Trustees indicated their continued intent to monitor regulatory and industry developments in this area with the assistance of their Brokerage Committee and also indicated their continued intent to monitor the allocation of the Putnam funds’ brokerage in order to ensure that the principle of seeking best price and execution remains paramount in the portfolio trading process. Putnam Management may also receive benefits from payments that the funds make to Putnam Management’s affiliates for investor or distribution services. In conjunction with the annual review of your fund’s management and sub-management contracts, the Trustees reviewed your fund’s investor servicing agreement with Putnam Investor Services, Inc. (“PSERV”) and its distributor’s contracts and distribution plans with Putnam Retail Management Limited Partnership (“PRM”), both of which are affiliates of Putnam Management. The Trustees concluded that the fees payable by the funds to PSERV and PRM, as applicable, for such services are reasonable in relation to the nature and quality of such services, the fees paid by competitive funds, and the costs incurred by PSERV and PRM, as applicable, in providing such services. 28 Putnam VT Geor ge Putnam Balanced Fund Other important information Proxy voting Putnam is committed to managing our mutual funds in the best interests of our shareholders. The Putnam funds’ proxy voting guidelines and procedures, as well as information regarding how your fund voted proxies relating to portfolio securities during the 12-month period ended June30, 2014, are available in the Individual Investors section of putnam.com and on the SEC’s website, www.sec.gov. If you have questions about finding forms on the SEC’s website, you may call the SEC at 1-800-SEC-0330. You may also obtain the Putnam funds’ proxy voting guidelines and procedures at no charge by calling Putnam’s Shareholder Services at 1-800-225-1581. Fund portfolio holdings Each Putnam VT fund will file a complete schedule of its portfolio holdings with the SEC for the first and third quarters of each fiscal year on Form N-Q. Shareholders may obtain the fund’s Forms N-Q on the SEC’s website at www.sec.gov. In addition, the fund’s Forms N-Q may be reviewed and copied at the SEC’s public reference room in Washington, D.C. You may call the SEC at 1-800-SEC-0330 for information about the SEC’s website or the operation of the public reference room. Fund information Investment Manager Investor Servicing Agent Trustees Putnam Investment Management, LLC Putnam Investor Services, Inc. Jameson A. Baxter, Chair One Post Office Square Mailing address: Liaquat Ahamed Boston, MA 02109 P.O. Box 8383 Ravi Akhoury Boston, MA 02266-8383 Barbara M. Baumann Investment Sub-Manager 1-800-225-1581 Charles B. Curtis Putnam Investments Limited Robert J. Darretta 57–59 St James’s Street Custodian Katinka Domotorffy London, England SW1A 1LD State Street Bank and Trust Company John A. Hill Paul L. Joskow Marketing Services Legal Counsel Kenneth R. Leibler Putnam Retail Management Ropes & Gray LLP Robert E. Patterson One Post Office Square George Putnam, III Boston, MA 02109 Robert L. Reynolds W. Thomas Stephens The fund’s Statement of Additional Information contains additional information about the fund’s Trustees and is available without charge upon request by calling 1-800-225-1581. Putnam VT George Putnam Balanced Fund 29 This report has been prepared for the shareholders H504 of Putnam VT George Putnam Balanced Fund. 289192 8/14 Item 2. Code of Ethics: Not applicable Item 3. Audit Committee Financial Expert: Not applicable Item 4. Principal Accountant Fees and Services: Not applicable Item 5. Audit Committee of Listed Registrants Not applicable Item 6. Schedule of Investments: The registrant’s schedule of investments in unaffiliated issuers is included in the report to shareholders in Item 1 above. Item 7. Disclosure of Proxy Voting Policies and Procedures For Closed-End Management Investment Companies: Not applicable Item 8. Portfolio Managers of Closed-End Investment Companies Not Applicable Item 9. Purchases of Equity Securities by Closed-End Management Investment Companies and Affiliated Purchasers: Not applicable Item 10. Submission of Matters to a Vote of Security Holders: Not applicable Item 11. Controls and Procedures: (a) The registrant’s principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant’s disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission’s rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 12. Exhibits: (a)(1) Not applicable (a)(2) Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. (b) The certifications required by Rule 30a-2(b) under the Investment Company Act of 1940, as amended, are filed herewith. Putnam Variable Trust By (Signature and Title): /s/Janet C. SmithJanet C. SmithPrincipal Accounting Officer Date: August 27, 2014 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/Jonathan S. HorwitzJonathan S. HorwitzPrincipal Executive Officer Date: August 27, 2014 By (Signature and Title): /s/Steven D. KrichmarSteven D. KrichmarPrincipal Financial Officer Date: August 27, 2014
